Exhibit 10.43
AMENDED AND RESTATED
PURCHASE AGREEMENT
(BUILDING 8)
BETWEEN
NETWORK APPLIANCE, INC.
(“NAI”)
AND
BNP PARIBAS LEASING CORPORATION
(“BNPPLC”)
November 29, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
1
  Additional Definitions     2  
 
  “97-1/Default (100%)”     2  
 
  “Adjusted Lease Balance”     3  
 
  “Applicable Purchaser”     3  
 
  “Balance of Unpaid Construction Period Losses”     3  
 
  “BNPPLC’s Actual Out of Pocket Costs”     4  
 
  “Break Even Price”     5  
 
  “Committed Price”     5  
 
  “Conditions to NAI’s Initial Remarketing Rights”     5  
 
  “Contingent Losses”     5  
 
  “Decision Not to Sell at a Loss”     5  
 
  “Deemed Sale”     6  
 
  “Extended Remarketing Period”     6  
 
  “Fair Market Value”     6  
 
  “Final Sale Date”     6  
 
  “Initial Remarketing Notice”     6  
 
  “Initial Remarketing Price”     6  
 
  “Lease Balance”     7  
 
  “Make Whole Amount”     7  
 
  “Maximum Remarketing Obligation”     7  
 
  “Must Sell Price”     8  
 
  “NAI’s Extended Remarketing Right”     8  
 
  “NAI’s Initial Remarketing Rights”     8  
 
  “NAI’s Target Price”     8  
 
  “Notice of Sale”     8  
 
  “Proposed Sale”     8  
 
  “Proposed Sale Date”     8  
 
  “Purchase Option”     8  
 
  “Put Option”     8  
 
  “Qualified Sale”     8  
 
  “Sale Closing Documents”     9  
 
  “Supplemental Payment”     9  
 
  “Supplemental Payment Obligation”     9  
 
  “Valuation Procedures”     10  
 
           
2
  NAI’s Options and Obligations on the Designated Sale Date     10  
 
  (A)     Purchase Option; Initial Remarketing Rights; Supplemental Payment
Obligation     10  
 
  (B)     Designation of the Purchaser     12  
 
  (C)     Delivery of Property Related Documents If BNPPLC Retains the Property
    12  
 
  (D)     Effect of the Purchase Option and NAI’s Initial Remarketing Rights on
       

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Subsequent Title Encumbrances     12  
 
  (E)       Security for NAI’s Purchase Option     13  
 
           
3
  NAI’s Rights, Options and Obligations After the Designated Sale Date     13  
 
  (A)      NAI’s Right to Buy During the Thirty Days After the Designated Sale
Date     13  
 
  (B)      NAI’s Obligation to Buy if Certain Conditions are Satisfied     13  
 
  (C)      NAI’s Extended Right to Remarket     14  
 
  (D)      Deemed Sale On the Second Anniversary of the Designated Sale Date    
15  
 
  (E)      NAI’s Right to Share in Sales Proceeds Received By BNPPLC From any
Qualified Sale     15  
 
           
4
  Transfers By BNPPLC After the Designated Sale Date     16  
 
  (A)      BNPPLC’s Right to Sell     16  
 
  (B)      Survival of NAI’s Rights and the Supplemental Payment Obligation    
16  
 
  (C)      Easements and Other Transfers in the Ordinary Course of Business    
16  
 
           
5
  Terms of Conveyance Upon Purchase     17  
 
  (A)      Tender of Sale Closing Documents     17  
 
  (B)      Delivery of Escrowed Proceeds     17  
 
           
6
  Survival and Termination of the Rights and Obligations of NAI and BNPPLC    
17  
 
  (A)      Status of this Agreement Generally     17  
 
  (B)      Election by NAI to Terminate the Supplemental Payment Obligation
Prior to the Completion Date     18  
 
  (C)      Automatic Termination of NAI’s Rights     19  
 
  (D)      Payment Only to BNPPLC     19  
 
  (E)      Preferences and Voidable Transfers     19  
 
  (F)      Remedies Under the Other Operative Documents     19  
 
           
7
  Certain Remedies Cumulative     20  
 
           
8
  Attorneys’ Fees and Legal Expenses     20  
 
           
9
  Successors and Assigns     20  
 
           
10
  Amendment and Restatement of Prior Purchase Agreement     20  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)
Exhibits and Schedules

         
Exhibit A
  Legal Description
 
       
Exhibit B
  Valuation Procedures
 
       
Exhibit C
  Requirements Re: Forms to Accomplish Assignment and Conveyance
 
       
     Exhibit C-1
  Agreement Concerning Ground Lease
 
       
     Exhibit C-2
  Form of Assignment of Ground Lease and Improvements
 
       
     Exhibit C-3
  Form of Bill of Sale and Assignment
 
       
     Exhibit C-4
  Form of Acknowledgment of Disclaimer of Representations and Warranties
 
       
Exhibit D
  Secretary’s Certificate
 
       
Exhibit E
  FIRPTA Statement
 
       
Exhibit F
  Notice of Election to Terminate the Supplemental Payment Obligation

(iii)



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
PURCHASE AGREEMENT
(BUILDING 8)
     This AMENDED AND RESTATED PURCHASE AGREEMENT (BUILDING 8) (this
“Agreement”), dated as of November 29, 2007 (the “Effective Date”), is made by
and between BNP PARIBAS LEASING CORPORATION (“BNPPLC”), a Delaware corporation,
and NETWORK APPLIANCE, INC. (“NAI”), a Delaware corporation.
RECITALS
     Contemporaneously with the execution of this Agreement, BNPPLC and NAI are
executing an Amended and Restated Common Definitions and Provisions Agreement
(Building 8) dated as of the Effective Date (the “Common Definitions and
Provisions Agreement”), which by this reference is incorporated into and made a
part of this Agreement for all purposes. As used in this Agreement, capitalized
terms defined in the Common Definitions and Provisions Agreement and not
otherwise defined in this Agreement are intended to have the respective meanings
assigned to them in the Common Definitions and Provisions Agreement.
     Contemporaneously with this Agreement, BNPPLC is executing and accepting an
Amended and Restated Ground Lease (Building 8) dated as of the Effective Date
(the “Ground Lease”) from NAI, pursuant to which BNPPLC is acquiring a leasehold
estate in the Land described in Exhibit A and any existing Improvements on the
Land.
     Also contemporaneously with this Agreement, BNPPLC and NAI are executing an
Amended and Restated Construction Agreement (Building 8) dated as of the
Effective Date (the“Construction Agreement”) and an Amended and Restated Lease
Agreement (Building 8) dated as of the Effective Date (the “Lease”). Pursuant to
the Construction Agreement, BNPPLC is agreeing to provide funding for the
construction of new Improvements. When the term of the Lease commences, the
Lease will cover all Improvements on the Land described in Exhibit A. (As used
herein, “Property” means (i) all of BNPPLC’s interests, including those created
by the Ground Lease, in the Land and in the Improvements and in all other real
and personal property from time to time covered or to be covered by the Lease
and included within the “Property” as defined therein, and (ii) BNPPLC’s
interest in any Escrowed Proceeds yet to be applied as a Qualified Prepayment or
to the cost of repairs to the Improvements or other property covered by the
Lease; except that, for purposes of this Agreement, the Property will not
include any condemnation or insurance proceeds included in Escrowed Proceeds as
a result of any Pre-lease Force Majeure Event, nor will it include any right to
receive any such condemnation or insurance proceeds in the future, unless NAI
itself or one of its Affiliates purchases the Property from BNPPLC as provided
in subparagraphs 2(A)(1), 3(A) or 3(B) below.)
     NAI and BNPPLC have agreed on the terms and conditions upon which NAI may

 



--------------------------------------------------------------------------------



 



purchase or arrange for the purchase of the Property, and by this Agreement they
desire to confirm all such terms and conditions.
AGREEMENTS
1 Additional Definitions. As used in this Agreement, capitalized terms defined
above have the respective meanings assigned to them above; as indicated above,
capitalized terms that are defined in the Common Definitions and Provisions
Agreement and that are used but not otherwise defined have the respective
meanings assigned to them in the Common Definitions and Provisions Agreement;
and, the following terms have the following respective meanings:
     “97-1/Default (100%)” means a Default that is or results from any of the
following:
     (A) a failure of NAI to make any payment required by any Operative
Document, including (i) any 97-10/Prepayment payable as provided in Paragraph 9
of the Construction Agreement, (ii) any other amounts payable under the
Construction Agreement because of Covered Construction Period Losses, (iii) any
payment of Rent required by the Lease or (iv) any Supplemental Payment required
by this Agreement;
     (B) any Hazardous Substance Activities on or about the Land;
     (C) any failure of NAI after the Completion Date to insure, maintain,
operate or repair the Property in accordance with all terms and conditions of
the Lease;
     (D) any failure of NAI to apply insurance or condemnation proceeds received
by NAI as required by the Construction Agreement or the Lease, as applicable;
     (E) any breach by NAI of the Ground Lease;
     (F) any bankruptcy or insolvency proceeding involving NAI or any of its
Subsidiaries, as the debtor, or any of the events or circumstances described in
clauses (G), (H) or (I) of the definition of Event of Default in the Common
Definitions and Provisions Agreement;
     (G) any breach by NAI of the financial covenants in subparagraph 3(C) of
the Closing Certificate that occurs or continues after the Completion Date;
     (H) a failure of NAI or any of its Subsidiaries, which occurs or continues
after the Completion Date, to pay when due a regularly scheduled payment of the
principal of or premium or interest on any of its Indebtedness which is
outstanding in a principal amount of at least $25,000,000, as described in
clause (F) of the definition of Event of Default in
Amended and Restated Purchase Agreement (Building 8) – Page 2

 



--------------------------------------------------------------------------------



 



the Common Definitions and Provisions Agreement;
     (I) a failure of NAI or any of its Subsidiaries, which occurs or continues
after the Completion Date, to pay any judgment or order for the payment of money
rendered against it in an amount (not covered by insurance) which exceeds
$25,000,000, as described in clause (J) of the definition of Event of Default in
the Common Definitions and Provisions Agreement;
     (J) any fraud, misapplication of Construction Advances or other funds,
illegal acts or willful misconduct on the part of NAI or its employees or of any
other party acting under NAI’s control or with the approval or authorization of
NAI (including any contractor working for NAI) that occurs prior to the
Completion Date; or
     (K) subject to the proviso at the end of Exhibit B, any breach by NAI of
the provisions set forth in Exhibit B.
Except as provided in subparagraph 3(B), the characterization of any Default as
a 97-1/Default (100%) will not affect the rights or remedies available to BNPPLC
because of the Default.
“Adjusted Lease Balance” means a dollar amount equal to the following (but not
less than zero):

  •   the Lease Balance, less     •   Pre-lease Force Majeure Losses (if any).

“Applicable Purchaser” means (1) the third party designated by NAI to purchase
the Property at any sale arranged by NAI as provided in this Agreement, or
(2) the third party designated by BNPPLC as the purchaser at any Qualified Sale
not arranged by NAI.
“Balance of Unpaid Construction Period Losses” means, subject to the
qualifications set forth below in this definition, an amount equal to the sum
of:

  (1)   the total Losses (if any), including Contingent Losses, that have been
incurred or suffered by BNPPLC or other Interested Parties at any time and from
time to time prior to the Completion Date (or, if no Completion Date occurs
prior to the Designated Sale Date, then prior to the Designated Sale Date) by
reason of, in connection with or arising out of (A) their ownership or alleged
ownership of any interest in the Property or the payments required by the
Operative Documents, (B) the use or operation of the Property, (C) the
negotiation, administration or

Amended and Restated Purchase Agreement (Building 8) – Page 3

 



--------------------------------------------------------------------------------



 



      enforcement of the Operative Documents, (D) the making of Funding
Advances, (E) the Construction Project, (F) the breach by NAI of this Agreement
or any other Operative Document or any other document executed by NAI in
connection herewith, (G) any failure of the Property or NAI itself to comply
with Applicable Laws, (H) Permitted Encumbrances, (I) Hazardous Substance
Activities, including those occurring prior to Effective Date, (J) any
obligations of BNPPLC under the Ground Lease or the Closing Certificate, or
(K) any bodily or personal injury or death or property damage occurring in or
upon or in the vicinity of the Property through any cause whatsoever; plus

  (2)   interest accruing at the Default Rate, compounded annually, on each
payment of any such Losses by BNPPLC or any other Interested Party from the date
such payment was made to the Designated Sale Date.

    For purposes of computing the Balance of Unpaid Construction Period Losses,
Losses as described in clause (1) of this definition will include each reduction
(if any) (i) in the Carrying Costs added to the Outstanding Construction
Allowance as provided in the Construction Agreement, or (ii) in the Base Rent
payable to BNPPLC as provided in the Lease, that results from Pre-lease Force
Majeure Losses. In other words, the Losses described in clause (1) will include
the additional (if any) Carrying Costs and Base Rent that would have accrued if
Pre-lease Force Majeure Losses were set at zero dollars ($0.00) in the formulas
set forth in the Construction Agreement and in the Lease for calculating
Carrying Costs and Base Rent, respectively.       Notwithstanding the foregoing,
however, none of the following will be included in the Balance of Unpaid
Construction Period Losses: (i) amounts included in or paid by BNPPLC with the
proceeds of the Initial Advance (including Transaction Expenses); (ii) Losses
paid or reimbursed from Construction Advances (including Local Impositions,
insurance premiums and amounts paid by NAI prior to the Completion Date and
reimbursed to it through Construction Advances made pursuant to the Construction
Agreement, and also including costs and expenditures incurred or paid by or on
behalf of BNPPLC after any Owner’s Election to Continue Construction, to the
extent that such costs and expenditures are considered to be Construction
Advances as provided in the Construction Agreement); (iii) any other Losses
which NAI has paid prior to the Designated Sale Date or for which NAI remains
fully obligated to pay pursuant to the other Operative Documents (including
Covered Construction Period Losses paid or payable by NAI pursuant to the
Construction Agreement); and (iv) any decline in the value of the Property,
including any such decline that is attributable solely to a Pre-lease Force
Majeure Event and thus constitutes a Pre-lease Force Majeure Loss.      
“BNPPLC’s Actual Out of Pocket Costs” means the out-of-pocket costs and
expenses,

Amended and Restated Purchase Agreement (Building 8) – Page 4

 



--------------------------------------------------------------------------------



 



    if any, incurred by BNPPLC in connection with a sale of the Property under
this Agreement or in connection with the collection of payments due to it under
this Agreement (including any Breakage Costs; Attorneys’ Fees; appraisal costs;
and income, transfer, withholding or other taxes which do not constitute
Excluded Taxes; but not including Excluded Taxes or costs of removing any Lien
Removable by BNPPLC).

    “Break Even Price” means an amount equal to:

  •   the Lease Balance, plus     •   BNPPLC’s Actual Out of Pocket Costs, and
plus     •   an amount equal to the Balance of Unpaid Construction Period Losses
(if any).

    If, however, the Balance of Unpaid Construction Period Losses includes
Contingent Losses, then for purposes of computing the Break Even Price
applicable to any proposed sale on the Designated Sale Date, NAI may elect to
exclude such Contingent Losses from the Break Even Price by providing to BNPPLC,
for the benefit of BNPPLC and other Interested Parties, a written agreement to
indemnify and defend BNPPLC and other Interested Parties against the excluded
Losses. However, to be effective for purposes of reducing the Break Even Price,
any such written indemnity must be fully executed and delivered by NAI on or
prior to the Designated Sale Date, must include provisions comparable to
subparagraphs 5(C)(1), (2), (3), (4) and (5) of the Lease and otherwise must be
in form and substance reasonably satisfactory to BNPPLC.       “Committed Price”
has the meaning indicated in subparagraph 3(C)(4).       “Conditions to NAI’s
Initial Remarketing Rights” has the meaning indicated in subparagraph
2(A)(2)(a).       “Contingent Losses” means any Losses that consist of claims
asserted against BNPPLC or another Interested Party prior to the Designated Sale
Date, but that are not liquidated or paid on or prior to the Designated Sale
Date. Any Contingent Losses included in the Unpaid Balance of Construction
Period Losses, and thus which are relevant to the computation of the Break Even
Price, will equal the sum as reasonably estimated by BNPPLC of (i) all
Attorneys’ Fees and other costs that will be incurred to defend against such
claims, and (ii) the amount for which BNPPLC or the other Interested Party can
settle or satisfy such claims.

    “Decision Not to Sell at a Loss” means a decision by BNPPLC not to sell the
Property on the Designated Sale Date to an Applicable Purchaser as provided in

Amended and Restated Purchase Agreement (Building 8) – Page 5

 



--------------------------------------------------------------------------------



 



    subparagraph 2(A)(2), despite NAI’s satisfaction of the Conditions to NAI’s
Initial Remarketing Rights.       “Deemed Sale” has the meaning indicated in
subparagraph 3(D).       “Extended Remarketing Period” means a period beginning
on the Designated Sale Date and ending on the Final Sale Date.       “Fair
Market Value” has the meaning indicated in Exhibit B.       “Final Sale Date”
means the earliest of:

  •   any date after the Designated Sale Date upon which BNPPLC conveys the
Property to consummate a sale of the Property to NAI because of BNPPLC’s
exercise of the Put Option as provided in subparagraph 3(B); or     •   any date
after the Designated Sale Date upon which BNPPLC conveys the Property to
consummate a sale of the Property to NAI or to any Affiliate of NAI, including
any such sale resulting from NAI’s exercise of its rights under subparagraph
3(A); or     •   any date after the Designated Sale Date upon which BNPPLC
conveys the Property to consummate a Qualified Sale, or would have done so but
for a material breach of this Agreement by NAI (including any breach of its
obligation to make any Supplemental Payment required in connection with such
Qualified Sale); or     •   the second anniversary of the Designated Sale Date,
which will be the date of a Deemed Sale as provided in subparagraph 3(D) if no
earlier date qualifies as the Final Sale Date and the entire Property is not
sold by BNPPLC to NAI or an Applicable Purchaser prior to the second anniversary
of the Designated Sale Date.

    “Initial Remarketing Notice” means a notice delivered to BNPPLC by NAI prior
to the Designated Sale Date in which NAI confirms NAI’s decision to exercise
NAI’s Initial Remarketing Rights and the amount of the Initial Remarketing
Price. (Once given, any such notice may not be rescinded or modified without
BNPPLC’s consent.)       “Initial Remarketing Price” means the cash price set
forth in an Initial Remarketing Notice delivered by NAI to BNPPLC as the price
for which NAI has arranged a sale of the Property on the Designated Sale Date to
an Applicable Purchaser which is not an Affiliate of NAI. Such price may be any
price negotiated by the Applicable Purchaser in

Amended and Restated Purchase Agreement (Building 8) – Page 6

 



--------------------------------------------------------------------------------



 



    good faith and on an arms length basis with NAI.       “Lease Balance” means
the Lease Balance (as defined in the Common Definitions and Provisions
Agreement) on the Designated Sale Date, but computed without deduction for any
Supplemental Payment or other amount paid to BNPPLC pursuant to this Agreement
on the Designated Sale Date.

     “Make Whole Amount” means the sum of the following:
     (1) the amount (if any) by which the Lease Balance on the Designated Sale
Date exceeds the following, as applicable: (a) all 97-10/Prepayments (if any)
which were actually paid to BNPPLC on or before the Designated Sale Date, or
(b) any Supplemental Payment which was actually paid to BNPPLC on the Designated
Sale Date; together with interest on such excess computed at the Default Rate
for the period commencing on the Designated Sale Date and ending on the Final
Sale Date; plus
     (2) any unpaid Base Rent or other amounts due to BNPPLC pursuant to the
other Operative Documents; plus
     (3) BNPPLC’s Actual Out of Pocket Costs; plus
     (4) an amount equal to the Balance of Unpaid Construction Period Losses (if
any), together with interest on thereon computed at the Default Rate for the
period commencing on the Designated Sale Date and ending on the Final Sale Date;
plus
     (5) the amount, but not less than zero, by which (i) all Local Impositions,
insurance premiums and other Losses of every kind suffered or incurred by BNPPLC
(whether or not reimbursed in whole or in part by another Interested Party) with
respect to the ownership, operation or maintenance of the Property during the
Extended Remarketing Period, exceeds (ii) any rents or other sums collected by
BNPPLC during such period from third parties as consideration for any lease or
other contracts made by BNPPLC that authorize the use and enjoyment of the
Property by such parties; together with interest on such excess computed at the
Default Rate for each day prior to the Final Sale Date.

    “Maximum Remarketing Obligation” means a dollar amount equal to the
following (but not less than zero):

  •   85% of the Adjusted Lease Balance; less     •   any Fixed Rate Settlement
Amount that NAI is required to pay pursuant to the

Amended and Restated Purchase Agreement (Building 8) – Page 7

 



--------------------------------------------------------------------------------



 



      Lease because of any acceleration of the Designated Sale Date which causes
it to occur prior to the date upon which the Term of the Lease is scheduled to
expire (as such date is confirmed in clause (1) of the definition of Designated
Sale Date in the Common Definitions and Provisions Agreement).

    “Must Sell Price” means, with respect to any Proposed Sale arranged by NAI
pursuant to subparagraph 3(C), a cash price to BNPPLC equal to the Make Whole
Amount, computed as of the Proposed Sale Date applicable to such Proposed Sale,
plus all reimbursements or payments by BNPPLC to NAI that will be required by
clause (4) of subparagraph 3(E) in connection with the Proposed Sale.      
“NAI’s Extended Remarketing Right” has the meaning indicated in subparagraph
3(C).       “NAI’s Initial Remarketing Rights” has the meaning indicated in
subparagraph 2(A)(2).       “NAI’s Target Price” means the cash purchase price
that, according to NAI, should reasonably be expected for the Property during
the Extended Remarketing Period if the parties make a reasonable marketing
effort to sell the Property, as such price is set forth in a notice given by NAI
to BNPPLC after the Designated Sale Date. Once established by any such notice,
the amount of NAI’s Target Price will not be increased, although nothing in this
definition will be construed to prevent NAI from arranging a sale of the
Property pursuant to this Agreement at a price higher than NAI’s Target Price.
After providing a notice of NAI’s Target Price to BNPPLC, NAI may later decrease
NAI’s Target Price by another notice to BNPPLC, but only if the decrease is
justified by a material adverse change in the physical condition of the Property
(e.g., significant damage to the Property by fire or other casualty).      
“Notice of Sale” has the meaning indicated in subparagraph 3(C)(4).      
“Proposed Sale” has the meaning indicated in subparagraph 3(C).       “Proposed
Sale Date” has the meaning indicated in subparagraph 3(C)(4).       “Purchase
Option” has the meaning indicated in subparagraph 2(A)(1).       “Put Option”
has the meaning indicated in subparagraph 3(B).       “Qualified Sale” means any
(1) Deemed Sale as described in subparagraph 3(D), or (2) actual sale (prior to
any such Deemed Sale) of all or substantially all of the Property to an
Applicable Purchaser that occurs after the thirty day period specified in
subparagraph 3(A) and that:

Amended and Restated Purchase Agreement (Building 8) – Page 8

 



--------------------------------------------------------------------------------



 



  •   results from NAI’s exercise of NAI’s Extended Remarketing Right as
described in subparagraph 3(C); or     •   is approved in advance as a Qualified
Sale by NAI; or     •   is to a third party which is not an Affiliate of BNPPLC
and, if it is completed by a conveyance from BNPPLC prior to eighteen months
after the Designated Sale Date, is for a price not less than the least of the
following amounts:

  (a)   the lowest price at which BNPPLC will be obligated, pursuant to clause
(4) of subparagraph 3(E), to reimburse to NAI (i) the entire amount of any
Supplemental Payment theretofore made by NAI to BNPPLC, or (ii) if no such
Supplemental Payment has been made, but NAI has theretofore made one or more
97-1/Prepayments to BNPPLC, all such 97-10/Prepayments; or     (b)   (i) if NAI
notified BNPPLC of NAI’s Target Price prior to the date BNPPLC and the third
party agreed to a price for the sale, NAI’s Target Price, or (ii) if NAI did not
notify BNPPLC of NAI’s Target Price prior to the date BNPPLC and the third party
agreed to a price for the sale, any price satisfactory to BNPPLC in its sole
good faith business judgment; or     (c)   90% of the Fair Market Value of the
Property.

    NAI acknowledges that BNPPLC’s own marketing efforts after the Designated
Sale Date will depend upon the minimum price required for a Qualified Sale, and
such efforts could be hampered if NAI’s Target Price is too high. Thus, after
receipt of any notice of NAI’s Target Price from NAI, BNPPLC may (but will not
be obligated to) invoke the Valuation Procedures in order to determine the
minimum price permitted under clause (c) preceding.       “Sale Closing
Documents” means the following documents, which BNPPLC must tender pursuant to
Paragraph 5(A) to consummate any sale of the Property pursuant to this
Agreement: (1) documents in the forms required by Exhibit C, including either a
termination of or an assignment of the Ground Lease and other rights and
interests of BNPPLC in the Property, (2) a Secretary’s Certificate in the form
attached as Exhibit D and (3) a certificate concerning tax withholding in the
form attached as Exhibit E.       “Supplemental Payment” has the meaning
indicated in subparagraph 2(A)(3).       “Supplemental Payment Obligation” has
the meaning indicated in

Amended and Restated Purchase Agreement (Building 8) – Page 9

 



--------------------------------------------------------------------------------



 



    subparagraph 2(A)(3).

    “Valuation Procedures” means procedures set forth in Exhibit B, which are to
be followed in the event a determination of the Fair Market Value of the
Property or any portion thereof is required by this Agreement.

2 NAI’s Options and Obligations on the Designated Sale Date.
     (A) Purchase Option; Initial Remarketing Rights; Supplemental Payment
Obligation. Whether or not an Event of Default has occurred and is continuing,
but subject to Paragraph 6 below:
     (1) NAI will have the right (the “Purchase Option”) to purchase or cause an
Affiliate of NAI, as the Applicable Purchaser, to purchase the Property on the
Designated Sale Date for a cash price equal to the Break Even Price.
     (2) If NAI does not exercise the Purchase Option, NAI will have the
following rights (collectively, “NAI’s Initial Remarketing Rights”):
     (a) First, NAI will have the right to designate a third party, other than
an Affiliate of NAI, as the Applicable Purchaser and to cause such Applicable
Purchaser to purchase the Property on the Designated Sale Date for a cash price
equal to the Initial Remarketing Price. Such right, however, will be subject to
the conditions (the “Conditions to NAI’s Initial Remarketing Rights”) that
(i) NAI deliver an Initial Remarketing Notice to BNPPLC within the thirty days
prior to the Designated Sale Date, (ii) on the Designated Sale Date the
Applicable Purchaser tenders to BNPPLC a payment equal to the Initial
Remarketing Price, and (iii) NAI itself tenders to BNPPLC the Supplemental
Payment, if any, which will be required by subparagraph 2(A)(3) in the event
BNPPLC completes the sale to the Applicable Purchaser. Further, notwithstanding
the satisfaction of the Conditions to NAI’s Initial Remarketing Rights on the
Designated Sale Date, if the sum of the price to be paid by the Applicable
Purchaser for the Property (i.e., the Initial Remarketing Price) and any
Supplemental Payment required by subparagraph 2(A)(3) is less than the Break
Even Price, then BNPPLC may affirmatively elect not to complete the sale of the
Property to the Applicable Purchaser on the Designated Sale Date (and thereby
defer the sale of the Property pursuant to this Agreement) by making a Decision
Not to Sell at a Loss.
     (b) Second, if BNPPLC completes a sale of the Property to an Applicable
Purchaser on the Designated Sale Date pursuant to subparagraph 2(A)(2)(a) and
the price paid by the Applicable Purchaser for the
Amended and Restated Purchase Agreement (Building 8) – Page 10

 



--------------------------------------------------------------------------------



 



Property (i.e., the Initial Remarketing Price) is greater than the Break Even
Price, then BNPPLC will pay the excess to NAI or as otherwise required by
Applicable Law.
     (3) If for any reason whatsoever BNPPLC does not receive a cash price for
the Property on the Designated Sale Date equal to or in excess of the Break Even
Price in connection with a sale made pursuant to subparagraph 2(A)(1) or
subparagraph 2(A)(2)(a), then NAI will have the obligation (the “Supplemental
Payment Obligation”) to pay to BNPPLC on the Designated Sale Date a supplemental
payment (the “Supplemental Payment”) equal to the lesser of:
     (a) the amount by which the Break Even Price exceeds any such cash price
actually received by BNPPLC on the Designated Sale Date; or
     (b) the Maximum Remarketing Obligation.

      Without limiting the generality of the foregoing, NAI must (unless excused
by subparagraph 6(B) below) make the Supplemental Payment even if BNPPLC does
not sell the Property to NAI or an Applicable Purchaser on the Designated Sale
Date because of (A) a Decision Not to Sell at a Loss, or (B) a failure of NAI to
exercise, or a decision by NAI not to exercise, the Purchase Option or NAI’s
Initial Remarketing Rights, or (C) a failure of NAI or any Applicable Purchaser
to tender the price required by the forgoing provisions on the Designated Sale
Date following any exercise of or attempt by NAI to exercise the Purchase Option
or NAI’s Initial Remarketing Rights.         NAI acknowledges that it is
undertaking the Supplemental Payment Obligation in consideration of the rights
afforded to it by this Agreement, but that such obligation is not contingent
upon any exercise by NAI of such rights or upon any purchase of the Property by
NAI or an Applicable Purchaser. If any Supplemental Payment due according to
this subparagraph 2(A)(3) is not actually paid to BNPPLC on the Designated Sale
Date, then NAI must pay interest on the past due amount computed at the Default
Rate. However, NAI will be entitled to a credit against the interest required by
the preceding sentence equal to the Base Rent, if any, actually paid by NAI
pursuant to the Lease for any period after the Designated Sale Date.

     (4) For the avoidance of doubt, BNPPLC acknowledges that NAI may elect not
to exercise the Purchase Option or NAI’s Initial Remarketing Rights and instead
pay to BNPPLC a Supplemental Payment equal to the Maximum Remarketing Obligation
on the Designated Sale Date in full satisfaction of its obligations under this
subparagraph 2(A).
Amended and Restated Purchase Agreement (Building 8) – Page 11

 



--------------------------------------------------------------------------------



 



     (B) Designation of the Purchaser. To give BNPPLC the opportunity before the
Designated Sale Date to prepare the Sale Closing Documents, NAI must, by a
notice to BNPPLC given at least ten days prior to the Designated Sale Date,
specify irrevocably, unequivocally and with particularity any party who will
purchase the Property because of NAI’s exercise of its Purchase Option or of
NAI’s Initial Remarketing Rights. If NAI fails to do so, BNPPLC may postpone the
delivery of the Sale Closing Documents until a date after the Designated Sale
Date and not more than ten days after NAI finally does so specify a party, but
such postponement will not relieve or postpone the obligation of NAI to make a
Supplemental Payment on the Designated Sale Date as provided in subparagraph
2(A)(3).
     (C) Delivery of Property Related Documents If BNPPLC Retains the Property.
Unless NAI or its Affiliate or another Applicable Purchaser purchases the
Property pursuant to subparagraph 2(A), promptly after the Designated Sale Date
NAI must deliver and assign to BNPPLC all plans and specifications for the
Property previously prepared for NAI or otherwise available to NAI (including
those prepared in connection with the construction contemplated by the
Construction Agreement), together with all other files, documents and permits of
NAI (including any subleases then in force) which may be necessary or useful to
any future owner’s or occupant’s use of the Property. Without limiting the
foregoing, NAI will transfer or arrange the transfer to BNPPLC of all utility,
building, health and other operating permits required by any municipality or
other governmental authority having jurisdiction over the Property for uses of
the Property permitted by the Lease or for any remaining construction required
to complete the Improvements contemplated by the Construction Agreement if
neither NAI nor any Affiliate or other Applicable Purchaser purchases the
Property pursuant to subparagraph 2(A).
     (D) Effect of the Purchase Option and NAI’s Initial Remarketing Rights on
Subsequent Title Encumbrances. Any conveyance made to consummate a sale of the
Property to NAI or any Applicable Purchaser pursuant to subparagraph 2(A) will
cut off and terminate all interests in the Property claimed by, through or under
BNPPLC, including Liens Removable by BNPPLC (including any leasehold estate or
other interests conveyed by BNPPLC to third parties, even if conveyed in the
ordinary course of BNPPLC’s business, and including any judgment liens
established against the Property because of a judgment rendered against BNPPLC),
but not personal obligations of NAI to BNPPLC under the Lease or other Operative
Documents (including obligations of NAI arising under the indemnities in the
Construction Agreement or the Lease, which indemnities will survive any such
sale). Anyone accepting or taking any interest in the Property through or under
BNPPLC on or after the Effective Date will acquire such interest subject to the
Purchase Option.
Amended and Restated Purchase Agreement (Building 8) – Page 12

 



--------------------------------------------------------------------------------



 



     (E) Security for NAI’s Purchase Option. If (contrary to the intent of the
parties as expressed in subparagraph 4(C) of the Lease) it is determined that
NAI is not, under applicable state law as applied to the Operative Documents,
the equitable owner of the Property and the borrower from BNPPLC in a financing
arrangement, but rather is a tenant under the Lease with an option to purchase
from BNPPLC as provided in subparagraph 2(A)(1), then the parties intend that
the Purchase Option be secured by a lien and security interest against the
Property. Accordingly, BNPPLC does hereby grant to NAI a lien and security
interest against the Property, including all rights, title and interests of
BNPPLC from time to time in and to the Land and Improvements, in order to secure
(1) BNPPLC’s obligation to convey the Property to NAI or an Affiliate designated
by it if NAI exercises the Purchase Option and tenders payment of the Break Even
Price to BNPPLC on the Designated Sale Date as provided herein, and (2) NAI’s
right to recover any damages from BNPPLC caused by a breach of such obligation,
including any such breach caused by a rejection or termination of this Agreement
in any bankruptcy or insolvency proceeding instituted by or against BNPPLC, as
debtor. NAI may enforce such lien and security interest judicially after any
such breach by BNPPLC, but not otherwise.
3 NAI’s Rights, Options and Obligations After the Designated Sale Date.
     (A) NAI’s Right to Buy During the Thirty Days After the Designated Sale
Date. Even after a failure to pay any required Supplemental Payment on the
Designated Sale Date, NAI may tender (or cause an Applicable Purchaser to
tender) to BNPPLC the full Make Whole Amount (including all amounts then due
under the other Operative Documents) on any Business Day within thirty days
after the Designated Sale Date. If presented with such a tender within thirty
days after the Designated Sale Date, BNPPLC must accept it and promptly
thereafter deliver to NAI (or the Applicable Purchaser) the Sale Closing
Documents and any Escrowed Proceeds then constituting Property held by BNPPLC.
Otherwise, BNPPLC will have no further obligation to sell the Property to NAI or
to any Affiliate of NAI pursuant to this Agreement, although BNPPLC will
continue to have the option to require NAI to buy the Property if the conditions
listed in the next subparagraph are satisfied.
     (B) NAI’s Obligation to Buy if Certain Conditions are Satisfied. Regardless
of any prior Decision Not to Sell at a Loss, BNPPLC will have the option (the
“Put Option”) to require NAI to purchase the Property upon demand at any time
after the Designated Sale Date for a cash price equal to the Make Whole Amount
if:
     (1) BNPPLC has not already conveyed the Property to consummate a sale of
the Property to NAI or an Applicable Purchaser pursuant to other provisions of
this Agreement; and
     (2) a 97-1/Default (100%) occurs or is continuing on or after the
Designated
Amended and Restated Purchase Agreement (Building 8) – Page 13

 



--------------------------------------------------------------------------------



 



Sale Date; and
     (3) BNPPLC notifies NAI of BNPPLC’s exercise of the Put Option within two
years following the Designated Sale Date.
Further, and without limiting the foregoing, if any Event of Default occurs as
described in clauses (G), (H) or (I) of the definition Event of Default in the
Common Definitions and Provisions Agreement because of any bankruptcy proceeding
instituted by or against NAI, as debtor, under Title 11 of the United States
Code, then NAI will be obligated (without any further act or notice or demand by
BNPPLC) to pay to BNPPLC the Make Whole Amount and purchase the Property, as if
(i) BNPPLC had exercised the Put Option, and (ii) the second Business Day after
the commencement of such Event of Default was the Final Sale Date.
     (C) NAI’s Extended Right to Remarket. If the Property is not sold to NAI or
an Applicable Purchaser on the Designated Sale Date pursuant to this Agreement,
NAI will have the right (“NAI’s Extended Remarketing Right”) during the Extended
Remarketing Period to arrange a sale of the Property to an Applicable Purchaser,
other than an Affiliate of NAI, for a price equal to or in excess of the Must
Sell Price (a “Proposed Sale”). NAI’s Extended Remarketing Right will, however,
be subject to all of the following conditions:
     (1) BNPPLC has not exercised the Put Option as provided in subparagraph
3(B) or already contracted with another Applicable Purchaser to convey the
Property in connection with a Qualified Sale.
     (2) NAI’s Extended Remarketing Right is not terminated pursuant to
subparagraph 6(C) because of NAI’s failure to pay any required Supplemental
Payment.
     (3) NAI’s Extended Remarketing Right is not terminated pursuant to
subparagraph 6(C) because of NAI’s failure to pay any required 97-10 Prepayment
.
     (4) NAI must have provided a notice to BNPPLC (a “Notice of Sale”) setting
forth (i) the date proposed by NAI as the Final Sale Date (the “Proposed Sale
Date”), which must be no sooner than thirty days after BNPPLC’s receipt of the
Notice of Sale and no later than the last Business Day of the Extended
Remarketing Period, (ii) the full legal name of the Applicable Purchaser and
such other information as is needed to prepare the Sale Closing Documents, and
(iii) the cash price that will be tendered to BNPPLC for the Property (the
“Committed Price”).
     (5) The Committed Price must be no less than the Must Sell Price, computed
as of the Proposed Sale Date. Also, if NAI has notified BNPPLC of NAI’s Target
Price, the Committed Price must be no less than NAI’s Target Price.
Amended and Restated Purchase Agreement (Building 8) – Page 14

 



--------------------------------------------------------------------------------



 



     (D) Deemed Sale On the Second Anniversary of the Designated Sale Date. If
no date prior to the second anniversary of the Designated Sale Date qualifies as
the Final Sale Date, then on second anniversary of the Designated Sale Date
BNPPLC will, for purposes of the next subparagraph, be deemed to have sold the
Property (a “Deemed Sale”) to an Applicable Purchaser at a Qualified Sale for a
net cash price equal to its Fair Market Value.
     (E) NAI’s Right to Share in Sales Proceeds Received By BNPPLC From any
Qualified Sale. BNPPLC must apply the cash proceeds received by BNPPLC from any
Qualified Sale (regardless of whether the sale is arranged by NAI as provided in
subparagraph 3(C) or by BNPPLC itself), or deemed to be received in connection
with any Deemed Sale, in the following order of priority:
     (1) first, to pay or reimburse to BNPPLC BNPPLC’s Actual Out of Pocket
Costs incurred in connection with the Qualified Sale;
     (2) second, to pay or reimburse to BNPPLC the Local Impositions, insurance
premiums and other Losses suffered or incurred by BNPPLC with respect to the
ownership, operation or maintenance of the Property after the Designated Sale
Date, together with interest on such Local Impositions, insurance premiums and
other Losses computed at the Default Rate from the date paid or incurred to the
date reimbursed from sales proceeds;
     (3) third, to pay to BNPPLC an amount equal to the difference, if any,
computed by subtracting (i) the aggregate payments, if any, previously paid by
NAI to BNPPLC as a Supplemental Payment or as a 97-10/Prepayment, from (ii) the
Adjusted Lease Balance;
     (4) fourth, to reimburse NAI for the aggregate payments, if any, previously
made by NAI to BNPPLC as a Supplemental Payment or as 97-10/Prepayments;
     (5) fifth, to pay to BNPPLC an amount that, when added to all payments or
reimbursements to BNPPLC described in the preceding clauses (1), (2) and (3),
will equal the Make Whole Amount;
     (6) sixth, to pay to BNPPLC any other amounts then due from NAI to BNPPLC
under any of the Operative Documents; and
     (7) last, if any such cash proceeds exceed all the payments and
reimbursements that are required or may be required as described in the
preceding clauses of this subparagraph, BNPPLC may retain the excess.
Amended and Restated Purchase Agreement (Building 8) – Page 15

 



--------------------------------------------------------------------------------



 



If, however, BNPPLC completes any sale and conveyance of the Property after the
Extended Remarketing Period expires or is terminated, BNPPLC will not be
required by this subparagraph to share any proceeds of the sale or conveyance
with NAI or any other party claiming through or under NAI.
4 Transfers By BNPPLC After the Designated Sale Date.
     (A) BNPPLC’s Right to Sell. At any time more than thirty days after the
Designated Sale Date, if the Property has not already been sold and conveyed by
BNPPLC pursuant to Paragraph 2 or Paragraph 3, BNPPLC will have the right to
sell the Property or offer the Property for sale to any third party on any terms
believed to be appropriate by BNPPLC in its sole good faith business judgment.
     (B) Survival of NAI’s Rights and the Supplemental Payment Obligation. If
the Property is not sold on the Designated Sale Date, and if BNPPLC completes a
sale or other transfer of the Property after the Designated Sale Date, other
than a Qualified Sale, the Supplemental Payment Obligation will survive in favor
of BNPPLC’s successors and assigns with respect to the Property, and BNPPLC’s
successors and assigns will take the Property subject to NAI’s rights under
Paragraph 3, all on the same terms and conditions as would have applied to
BNPPLC itself if BNPPLC had not transferred or sold the Property. Without
limiting the foregoing, any purchaser that acquires the Property from BNPPLC
during the Extended Remarketing Period, other than at a Qualified Sale, will be
obligated to distribute proceeds of a subsequent Qualified Sale of the Property
as described in the subparagraph 3(E) in the same manner and to the same extent
that BNPPLC itself would have been obligated if not for the sale by BNPPLC to
the purchaser.
     (C) Easements and Other Transfers in the Ordinary Course of Business. No
“Permitted Transfer” described in clause (5) (the last clause) of the definition
thereof in the Common Definitions and Provisions Agreement will constitute a
Qualified Sale if it covers less than all or substantially all of BNPPLC’s then
existing interests in the Property. Any such Permitted Transfer of less than all
or substantially all of BNPPLC’s then existing interests in the Property will
not be prohibited by this Agreement during the Extended Remarketing Period or
otherwise; provided, however, any such Permitted Transfer made before the end of
one hundred eighty days after the Designated Sale Date, or made to an Affiliate
of BNPPLC before the end of the Extended Remarketing Period, or otherwise not
made in the ordinary course of business, will be made subject to NAI’s rights
under Paragraph 3. Thus, for example, if the Property is not sold by BNPPLC to
an Applicable Purchaser on the Designated Sale Date, then at any time more than
one hundred eighty days after the Designated Sale Date BNPPLC may in the
ordinary course of business convey a utility easement or a lease of space in the
Improvements to a Person not an Affiliate of BNPPLC free from NAI’s rights under
Paragraph 3, although following such conveyance of the lesser estate, NAI’s
rights under Paragraph 3 will continue during the Extended
Amended and Restated Purchase Agreement (Building 8) – Page 16

 



--------------------------------------------------------------------------------



 



Remarketing Period as to BNPPLC’s remaining interest in the Land and the
Improvements.
5 Terms of Conveyance Upon Purchase.
     (A) Tender of Sale Closing Documents. As necessary to consummate any sale
of the Property to NAI or an Applicable Purchaser pursuant to this Agreement,
BNPPLC must, subject to any postponement permitted by subparagraph 2(B),
promptly after the tender of the purchase price and any other payments to BNPPLC
required pursuant to Paragraph 2 or Paragraph 3, as applicable, convey the
Property to NAI or the Applicable Purchaser, as the case may be, by BNPPLC’s
execution, acknowledgment (where appropriate) and delivery of the Sale Closing
Documents. Such conveyance by BNPPLC will be subject to the Permitted
Encumbrances and any other encumbrances that do not constitute Liens Removable
by BNPPLC, and such conveyance will not include the rights of BNPPLC or other
Interested Parties under the indemnities provided in the Operative Documents,
including rights to any payments then due from NAI under the indemnities or that
may become due thereafter because of any Loss incurred by BNPPLC or another
Interested Party resulting in whole or in part from events or circumstances
occurring or alleged to have occurred before such conveyance. The costs, both
foreseen and unforeseen, of any purchase by NAI or an Applicable Purchaser will
be the responsibility of the purchaser to the extent (if any) not included in
any Break Even Price or Make Whole Amount actually paid to BNPPLC. If for any
reason BNPPLC fails to tender the Sale Closing Documents as required by this
Paragraph 5(A), BNPPLC will have the right and obligation to cure such failure
at any time before thirty days after receipt of a demand for such cure from NAI.
Prior to the end of such cure period, NAI may initiate appropriate legal action
to specifically enforce BNPPLC’s obligation to deliver the Sale Closing
Documents or to foreclose NAI’s liens or security interests against the Property
which secure such obligation, but if BNPPLC does cure within such thirty day
period, BNPPLC will not be liable for monetary damages because of its prior
failure to deliver the Sale Closing Documents.
     (B) Delivery of Escrowed Proceeds. BNPPLC may deliver any Escrowed Proceeds
constituting Property directly to NAI or to any Applicable Purchaser purchasing
the Property pursuant to this Agreement notwithstanding any prior actual or
attempted conveyance or assignment by NAI, voluntary or otherwise, of any right
to receive the same; BNPPLC will not be responsible for the proper distribution
or application by NAI or any Applicable Purchaser of any such Escrowed Proceeds;
and any such payment of Escrowed Proceeds to NAI or an Applicable Purchaser will
discharge any obligation of BNPPLC to deliver the same to all Persons claiming
an interest therein.
6 Survival and Termination of the Rights and Obligations of NAI and BNPPLC.
     (A) Status of this Agreement Generally. Except as expressly provided in the
next
Amended and Restated Purchase Agreement (Building 8) – Page 17

 



--------------------------------------------------------------------------------



 



subparagraph or other provisions of this Agreement, this Agreement will not
terminate; nor will NAI have any right to terminate this Agreement; nor will NAI
be entitled to any reduction (by setoff or otherwise) of the Break Even Price,
the Make Whole Amount or any payment required under this Agreement; nor will any
of the obligations of NAI to BNPPLC under Paragraph 2 or Paragraph 3 be excused
by reason of (i) any damage to or the destruction of all or any part of the
Property from whatever cause, (ii) the taking of the Property or any portion
thereof by eminent domain or otherwise for any reason, (iii) the prohibition,
limitation or restriction of NAI’s use or development of all or any portion of
the Property or any interference with such use by governmental action or
otherwise, (iv) any eviction of NAI or of anyone claiming through or under NAI,
(v) any default on the part of BNPPLC under this Agreement or any other
Operative Document or any other agreement to which BNPPLC and NAI are parties,
(vi) the inadequacy in any way whatsoever of the design, construction, assembly
or installation of any improvements, fixtures or tangible personal property
included in the Property (it being understood that BNPPLC has not made, does not
make and will not make any representation express or implied as to the adequacy
thereof), (vii) any latent or other defect in the Property or any change in the
condition thereof or the existence with respect to the Property of any
violations of Applicable Laws, or (viii) NAI’s prior acquisition or ownership of
any interest in the Property, or (ix) any other cause, whether similar or
dissimilar to the foregoing, any existing or future law to the contrary
notwithstanding. It is the intention of the parties hereto that the obligations
of NAI under this Agreement (including the obligation to make any Supplemental
Payment as provided in Paragraph 2) be separate from and independent of BNPPLC’s
obligations under this Agreement or any other agreement between BNPPLC and NAI;
however, nothing in this subparagraph will be construed as a waiver by NAI of
any right NAI may have at law or in equity to the following remedies, whether
because of BNPPLC’s failure to remove a Lien Removable by BNPPLC or because of
any other default by BNPPLC under this Agreement: (A) the recovery of monetary
damages, (B) injunctive relief in case of the violation, or attempted or
threatened violation, by BNPPLC of any of the express covenants, agreements,
conditions or provisions of this Agreement which are binding upon BNPPLC, or
(C) a decree compelling performance by BNPPLC of any of the express covenants,
agreements, conditions or provisions of this Agreement which are binding upon
BNPPLC.
     (B) Election by NAI to Terminate the Supplemental Payment Obligation Prior
to the Completion Date. By delivery of a notice to BNPPLC in the form attached
as Exhibit F, NAI may terminate its Supplemental Payment Obligation, but only
prior to the Completion Date and only if at the time of such exercise (1) NAI
has given (and not rescinded) a Notice of NAI’s Intent to Terminate as provided
in the Construction Agreement, or (2) BNPPLC has given any FOCB Notice as
provided in the Construction Agreement. (If for any reason BNPPLC does not
receive a notice terminating the Supplemental Payment Obligation as described in
the preceding sentence prior to the Completion Date, then without any notice or
other action by the parties to this Agreement, NAI will cease to have any right
to terminate the Supplemental Payment Obligation.) If NAI does send a notice to
BNPPLC in the form attached as Exhibit F, such notice will (as
Amended and Restated Purchase Agreement (Building 8) – Page 18

 



--------------------------------------------------------------------------------



 



provided therein) constitute an irrevocable and absolute waiver by NAI of NAI’s
rights to purchase the Property or to cause any of its Affiliates to purchase
the Property pursuant to this Agreement. However, no such notice will terminate
BNPPLC’s right to exercise the Put Option, which BNPPLC may exercise if NAI
fails to make a 97-10/Permitted Prepayment required by the Construction
Agreement.
     (C) Automatic Termination of NAI’s Rights. If NAI fails to pay the full
amount of any Supplemental Payment required by subparagraph 2(A)(3) on the
Designated Sale Date, then the Purchase Option, NAI’s Initial Remarketing
Rights, NAI’s Extended Remarketing Right and all other rights of NAI under this
Agreement, other than its rights under subparagraph 3(A), will terminate
automatically. If, however, prior to the Designated Sale Date NAI effectively
terminates the Supplemental Payment Obligation pursuant to subparagraph 6(B) by
the delivery of a notice to BNPPLC in the form attached as Exhibit F, so that
NAI is excused from the obligation to make any Supplemental Payment pursuant to
subparagraph 2(A)(3), then NAI’s Extended Remarketing Right will not terminate
automatically pursuant to this subparagraph 6(C), but rather will survive except
to the extent waived by such notice. No termination of NAI’s rights as described
in this subparagraph will limit BNPPLC’s other remedies, including its right to
sue NAI for any 97-10/Prepayments, pursuant to any of the Operative Documents or
(following a 97-1/Default (100%)) its right to exercise the Put Option.
     (D) Payment Only to BNPPLC. All amounts payable under this Agreement by NAI
and, if applicable, by an Applicable Purchaser must be paid directly to BNPPLC.
If paid to other parties, such payments will not be effective for purposes of
this Agreement.
     (E) Preferences and Voidable Transfers. If any payment to BNPPLC by an
Applicable Purchaser is held to constitute a preference or a voidable transfer
under Applicable Laws, or must for any other reason be refunded by BNPPLC to the
Applicable Purchaser or to another Person, and if such payment to BNPPLC reduced
or had the effect of reducing a payment required of NAI by this Agreement (e.g.,
the Supplemental Payment) or increased or had the effect of increasing any sale
proceeds paid over to NAI pursuant to subparagraph 2(A)(2)(b) or pursuant to
subparagraph 3(E), then NAI must pay to BNPPLC upon demand an amount equal to
the reduction of the payment required of NAI or to the increase of the excess
sale proceeds paid to NAI, as applicable, and this Agreement will continue to be
effective or will be reinstated as necessary to permit BNPPLC to enforce its
right to collect such amount from NAI.
     (F) Remedies Under the Other Operative Documents. No repossession of or
re-entering upon the Property or exercise of any other remedies available to
BNPPLC under the other Operative Documents will terminate NAI’s rights or
obligations under this Agreement, all of which will survive BNPPLC’s exercise of
remedies under the other Operative Documents. NAI acknowledges that the
consideration for this Agreement is separate from and independent of the
consideration for the Construction Agreement, the Lease, the Closing Certificate
and other
Amended and Restated Purchase Agreement (Building 8) – Page 19

 



--------------------------------------------------------------------------------



 



agreements executed by the parties, and NAI’s obligations under this Agreement
will not be affected or impaired by any event or circumstance that would excuse
NAI from performance of its obligations under such other Operative Documents.
7 Certain Remedies Cumulative. No right or remedy herein conferred upon or
reserved to BNPPLC is intended to be exclusive of any other right or remedy
BNPPLC has with respect to the Property, and each and every right and remedy of
BNPPLC will be cumulative and in addition to any other right or remedy given to
it under this Agreement or now or hereafter existing in its favor at law or in
equity. In addition to other remedies available under this Agreement, either
party may obtain a decree compelling specific performance of any of the other
party’s agreements hereunder.
8 Attorneys’ Fees and Legal Expenses. If BNPPLC commences any legal action or
other proceeding because of any breach of this Agreement by NAI, BNPPLC may
recover all Attorneys’ Fees incurred by it in connection therewith from NAI,
whether or not such controversy, claim or dispute is prosecuted to a final
judgment. Any Attorneys’ Fees incurred by BNPPLC in enforcing a judgment in its
favor under this Agreement will be recoverable separately from such judgment,
and the obligation for such Attorneys’ Fees is intended to be severable from
other provisions of this Agreement and not to be merged into any such judgment.
9 Successors and Assigns. The terms, provisions, covenants and conditions hereof
will be binding upon NAI and BNPPLC and their respective permitted successors
and assigns and will inure to the benefit of NAI and BNPPLC and all permitted
transferees, mortgagees, successors and assignees of NAI and BNPPLC with respect
to the Property; except that (A) the rights of BNPPLC hereunder will not pass to
NAI or any Applicable Purchaser or any subsequent owner claiming through NAI or
an Applicable Purchaser, (B) BNPPLC will not assign this Agreement or any rights
hereunder except pursuant to a Permitted Transfer, and (C) NAI will not assign
this Agreement or any rights hereunder without the prior written consent of
BNPPLC.
10 Amendment and Restatement of Prior Purchase Agreement. This Agreement amends,
restates and replaces entirely the Prior Purchase Agreement. Without limiting
the rights and obligations of NAI under this Agreement, NAI acknowledges that
any and all rights or interest of NAI in and to the Land or other Property under
the Prior Purchase Agreement are now made subject to the terms and conditions of
this Agreement; and all rights and interests of BNPPLC in and to the Land or
other Property under the Prior Purchase Agreement are renewed and extended
(rather than terminated) by this Agreement.
[The signature pages follow.]
Amended and Restated Purchase Agreement (Building 8) – Page 20

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amended and Restated Purchase Agreement (Building
8) is executed to be effective as of November 29, 2007.

            BNP PARIBAS LEASING CORPORATION, a Delaware corporation
      By:   /s/ Lloyd G. Cox       Lloyd G. Cox, Managing Director             

Amended and Restated Purchase Agreement (Building 8) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Amended and Restated Purchase Agreement
(Building 8) dated as of November 29, 2007.]

            NETWORK APPLIANCE, INC., a Delaware
corporation         By:   /s/ Ingemar Lanevi       Ingemar Lanevi, Vice
President and Corporate        Treasurer     

Amended and Restated Purchase Agreement (Building 8) – Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
Proposed Parcel 8, and (except to the extent within a different platted Parcel
as currently shown in the Map Records of the County of Santa Clara, California)
proposed Parcel 12, and the Additional Leased Premises as defined below,
(collectively, the “Building 8 Ground Lease Premises”) as shown on that certain
Vesting Tentative Parcel Map provided to BNP Paribas Leasing Corporation
(“BNPPLC”) by Network Appliance, Inc. (“NAI”) attached hereto and made a part
hereof (the “Tentative Map”), which has received preliminary approval from the
City of Sunnyvale, California, but not yet been filed for record in the office
of the recorder of the County of Santa Clara, State of California. As used
herein, “Additional Leased Premises” means the parking lots, driveways and other
areas shaded in gray on the Tentative Map attached hereto within the larger area
designated as Common Lot A (consisting of 30.46 Acres, more or less) on the
Tentative Map. The southern boundary of the Additional Leased Premises is a line
that runs North 75 degrees, 07 minutes, 58 seconds equidistant from the southern
boundary of Parcel 8 and the northern boundary of Parcel 7, both as shown on the
Tentative Map. The eastern boundary of the Additional Leased Premises runs along
the same line as the eastern boundary of Common Lot A, as shown on the Tentative
Map. The western boundary of the Additional Leased Premises runs along the same
line as the western boundary of Parcel 8 and Parcel 7, as shown on the Tentative
Map. The northern boundary of the Additional Leased Premises runs along the
center of an existing or proposed driveway which is situated between Parcel 8
and Parcel 9, as shown on the Tentative Map.
TOGETHER WITH, easements appurtenant to the Building 8 Ground Lease Premises as
described in Exhibit A attached to the Ground Lease.


 



--------------------------------------------------------------------------------



 



(MAP) [f38790f3879029.gif]
Exhibit A to Amended and Restated Purchase Agreement (Building 8) – Page 2

 



--------------------------------------------------------------------------------



 



Exhibit B
Valuation Procedures
     This Exhibit explains the procedures to be used to determine Fair Market
Value of the Property if such a determination is required by this Agreement. In
such event, either party may invoke the procedures set out herein prior to the
date the determination will be needed so as to minimize any postponement of any
payment, the amount of which depends upon Fair Market Value. In the event such a
payment becomes due before the required determination of Fair Market Value is
complete, such payment will be postponed until the determination is complete.
But in that event, when the required determination is complete, the payment will
be made together with interest thereon, computed at a rate equal to ABR,
accruing over the period the payment was postponed.
     If any determination of Fair Market Value is required, NAI and BNPPLC will
attempt in good faith to reach a written agreement upon the Fair Market Value
without unnecessary delay, and either party may propose such an agreement to the
other. If, however, for any reason whatsoever, they do not execute such an
agreement within seven days after the first such proposed agreement is offered
by one party to the other, then the determination will be made by independent
appraisers in accordance with the following procedures:
1. Definitions and Assumptions. For purposes of the determination, Fair Market
Value will be defined as follows, and all appraisers or others involved in the
determination will be instructed to use the following definition:
     “Fair Market Value” means the most probable net cash price, as of a
specified date, for which the Property should sell after reasonable exposure in
a competitive market under all conditions requisite to a fair sale, with the
buyer and seller each acting prudently, knowledgeably, and for self-interest,
and assuming that neither is under undue duress.
In addition, the appraisers or others making the determination will be
instructed to assume that ordinary and customary brokerage fees, title insurance
costs and other sales expenses will be incurred and deducted in the calculation
of such net cash price. Such appraisers or others making the determination will
also be instructed to assume that the value of the Property (or applicable
portion thereof) is neither enhanced nor reduced by any lease to another tenant
that BNPPLC may have executed subsequent to the termination or expiration of the
Lease (a “Replacement Lease”). In other words, rather than determine value in
light of actual rents generated or to be generated by any such Replacement
Lease, the Property (or applicable portion thereof) will be valued in light of
the most probable rent that it should bring in a competitive and open market (in
this section, a “Fair Market Rental”), taking into account:
     (i) the fact that the Ground Lease exists to permit the continued use and
enjoyment of the Property during the term of the

 



--------------------------------------------------------------------------------



 



Ground Lease 1 ; and
     (ii) the actual physical condition of the Property 2 ; and
     (iii) that a reasonable period of time may be required to market the
Property (or applicable portion thereof) for lease and make it ready for use or
occupancy before it is leased at a Fair Market Rental.
2. Initial Selection of Appraisers; Appraiser’s Agreement as to Value. After
having failed to reach a written agreement upon Fair Market Value as described
in the second paragraph of this Exhibit, either party may deliver a notice to
the other demanding the appointment of appraisers (the “First Appraisal Notice”)
pursuant to this Exhibit. In such event:
     (a) Within fifteen days after the First Appraisal Notice is delivered, NAI
and BNPPLC must each appoint an independent property appraiser who has
experience appraising commercial properties in California and notify the other
party of such appointment, including the name of the appointed appraiser (a
“Notice of Appointment”).
     (b) If the appraiser appointed by NAI and the appraiser appointed by BNPPLC
agree in writing upon the Fair Market Value (an “Appraiser’s Agreement As To
Value”), such agreement will be binding upon NAI and BNPPLC. Both NAI and BNPPLC
will instruct their respective appraisers to attempt in good faith to quickly
reach an Appraiser’s Agreement As To Value. Neither appraiser will be required
to produce a formal appraisal prior to reaching an Appraiser’s Agreement As To
Value.
3. Selection of a Third Appraiser. If the two appraisers fail to deliver an
Appraiser’s Agreement As to Value within thirty days following the later of the
dates upon which NAI or BNPPLC delivers its Notice of Appointment, then either
party (NAI or BNPPLC) may deliver another notice to the other (a “Third
Appraisal Notice”), demanding that the two appraisers appoint a third
independent property appraiser to help with the determination of Fair Market
Value. Immediately after the Third Appraisal Notice is delivered, each of the
first two appraisers
 

1   But for the Ground Lease, the Improvements could not be used and maintained
in place. Thus, the parties believe that, but for the Ground Lease, the
Improvements would be worth much less. However, it is understood that Property
does not include the fee estate in the Land, and the continued use of the
Improvements will necessitate the payment of rents as required by the Ground
Lease and compliance with the other terms and conditions thereof. Accordingly,
the value of the Land itself will not be included in the Fair Market Value of
the Property.   2   If, however, the use of the Property by BNPPLC or any tenant
under any Replacement Lease after NAI vacated the Property has resulted in
excess wear and tear, such excess wear and tear will be assumed not to have
occurred for purposes of determining Fair Market Value.

Exhibit B to Amended and Restated Purchase Agreement (Building 8) – Page 2

 



--------------------------------------------------------------------------------



 



must act promptly, reasonably and in good faith to try to reach agreement upon
the third appraiser. If, however, the two appraisers fail to reach agreement
upon a third appraiser within ten days after the Third Appraisal Notice is
delivered:
     (a) NAI and BNPPLC will each cause its respective appraiser to deliver, no
later than fifteen days after the delivery of the Third Appraisal Notice, an
unqualified written promise addressed to both of NAI and BNPPLC: (i) to act
promptly, reasonably and in good faith in trying to reach agree upon the third
appraiser, and (ii) to propose and consider proposals of persons as the third
appraiser on the basis of objectivity and competence, not on the basis of such
persons’ relationships with the other appraisers or with NAI or BNPPLC, and not
on the basis of preferences expressed by NAI or BNPPLC.
     (b) If, despite the delivery of the promises described in the preceding
subsection, the two appraisers fail to reach agreement upon a third appraiser
within thirty days after the Third Appraisal Notice is delivered, then each of
the first two appraisers must immediately submit its top choice for the third
appraiser to the then highest ranking officer of the California Bar Association
who will agree to help and who has no attorney/client or other significant
relationship to either NAI or BNPPLC. Such officer will have complete discretion
to select the most objective and competent third appraiser from between the
choice of each of the first two appraisers, and will do so within ten days after
such choices are submitted to him.
4. Resolution of Issues by the Third Appraiser. If a third appraiser is selected
under the procedure set out above:
     (a) No later than thirty days after a third appraiser is selected, each of
the first two appraisers must submit (and NAI and BNPPLC will each cause its
appointed appraiser to submit) his best estimate of Fair Market Value, together
with a written report supporting such estimate. (Such report need not be in the
form of a formal appraisal, and may contain any qualifications the submitting
appraiser deems necessary under the circumstances. Any such qualifications,
however, may be considered by the third appraiser for purposes of the selection
required by the next subsection.)
     (b) After receipt of the two estimates required by the preceding
subsection, and no later than forty-five days after the third appraiser is
selected, he must (i) choose one or the other of the two estimates of Fair
Market Value submitted by the first two appraisers as being the more accurate in
his opinion, and (ii) notify NAI and BNPPLC of which estimate he chose. The
third appraiser will not be asked or allowed to specify an amount as Fair Market
Value that is different than an estimate provided by one of the other two
appraisers (either by averaging the two estimates or otherwise). The estimate of
Fair Market Value thus chosen by the third appraiser as being the more accurate
will be binding upon NAI and BNPPLC.
5. Criteria For Selecting Appraisers; Cost of Appraisals. All appraisers
selected for the
Exhibit B to Amended and Restated Purchase Agreement (Building 8) – Page 3

 



--------------------------------------------------------------------------------



 



appraisal process set out in this Exhibit will be disinterested, reputable,
qualified appraisers with the designation of MAI or equivalent and with at least
five years experience in appraising commercial properties comparable to the
Property. NAI and BNPPLC will each bear the expense of the appraiser appointed
by it, and the expense of the third appraiser and of any officer of the
California Bar Association who participates in the appraisal process described
above will be shared equally by NAI and BNPPLC.
6. Time is of the Essence; Defaults.
     (a) All time periods and deadlines specified in this Exhibit are of the
essence.
     (b) Each party must cause the appraiser appointed by it (as set forth in
Section 2(a)) to comply in a timely manner with the requirements of this Exhibit
applicable to such appraiser. Accordingly, if an appraiser appointed by one of
the parties as provided in Section 2(a) fails to comply in a timely manner with
any provision of this Exhibit, such failure will be considered a default by the
party who appointed such appraiser.
     (c) Any breach of or default under this Exhibit by either party will be
construed as a breach of the Amended and Restated Purchase Agreement to which
this Exhibit is attached.
     (d) Any such breach or default by NAI will constitute a 97-1/Default
(100%); provided, however:
     (1) Before characterizing any such breach or default as a 97-1/Default
(100%), BNPPLC must first notify NAI of the breach or default and give NAI the
opportunity, during the five days after delivery of such notice, to fully
rectify the breach or default.
     (2) Any breach or default by NAI under this Exhibit will be deemed
rectified if, within such five day period, NAI offers BNPPLC an unqualified
written agreement that all determinations of Fair Market Value required by this
Agreement will, if made by the appraiser appointed by BNPPLC as hereinabove
provided, be binding upon BNPPLC and NAI. (It is understood that following the
delivery of any such agreement by NAI, no further input from NAI’s appraiser or
from any official of the California bar association or from a third appraiser
will be required for any required determination of Fair Market Value.)
Exhibit B to Amended and Restated Purchase Agreement (Building 8) – Page 4

 



--------------------------------------------------------------------------------



 



Exhibit C
Requirements Re: Forms to Accomplish Assignment and Conveyance
The form of the documents to be used to accomplish any conveyance of BNPPLC’s
interest in the Improvements and other Property pursuant to this Agreement will
depend upon whether the conveyance is to NAI or an Applicable Purchaser and, in
the case of an conveyance by NAI itself, upon whether NAI elects to take an
assignment of the Ground Lease or to terminate the Ground Lease.
If NAI is itself acquiring BNPPLC’s interest in the Property, the conveyance of
such interest will be accomplished either by (A) the execution of an Agreement
Concerning Ground Lease in the form attached as Exhibit C-1, which (among other
things) will effectively terminate the Ground Lease with the result that
BNPPLC’s interest in all Improvements will revert to NAI by operation of law, or
(B) BNPPLC’s execution of assignments in the forms attached as Exhibit C-2 and
Exhibit C-3 and NAI’s execution of an Acknowledgment of Disclaimer of
Representations and Warranties in the form attached as Exhibit C-4. NAI may
choose between the Agreement Concerning Ground Lease or the alternative forms
attached as Exhibits C-2, C-3 and C-4; however, if NAI fails to notify BNPPLC at
least fifteen days prior to the Designated Sale Date that NAI chooses to receive
the assignments in the forms attached as Exhibit C-2 and Exhibit C-3, BNPPLC may
assume that NAI has elected instead to have BNPPLC execute the Agreement
Concerning Ground Lease in the form attached as Exhibit C-1. If NAI does choose
to receive the assignments in the forms attached as Exhibit C-2 and Exhibit C-3,
NAI must execute and deliver to BNPPLC the Acknowledgment of Disclaimer of
Representations and Warranties in the form attached as Exhibit C-4.
If an Applicable Purchaser is acquiring BNPPLC’s interest in the Improvements
and other Property, such interest will be conveyed by BNPPLC’s execution and
delivery of assignments in the forms attached as Exhibit C-2 and Exhibit C-3,
and the Applicable Purchaser must execute and deliver to BNPPLC an
Acknowledgment of Disclaimer of Representations and Warranties in the form
attached as Exhibit C-4.


 



--------------------------------------------------------------------------------



 



Exhibit C-1
RECORDING REQUESTED BY AND,
WHEN RECORDED, RETURN TO:
Network Appliance, Inc.
7301 Kit Creek Road
Research Triangle Park, NC 27709
Attention: Ingemar Lanevi
AGREEMENT CONCERNING GROUND LEASE
     THIS AGREEMENT CONCERNING GROUND LEASE (this “Agreement”) dated as of
                    , 20___ (the “Effective Date”), is made by and between BNP
PARIBAS LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and NETWORK
APPLIANCE, INC. (“NAI”), a Delaware corporation.
RECITALS
This Agreement is entered into upon, and with respect to, the following facts
and intentions:
     A. BNPPLC and NAI have heretofore entered into the following agreements:
     (1) Amended and Restated Ground Lease (Building 8) dated as of November 29,
2007 and recorded (or referenced in a memorandum thereof recorded) in the
official records of Santa Clara County, California (the “Official Records”) on
or about November 29, 2007 as Instrument Number                      (as the
same may have been modified, the “Ground Lease”), whereby NAI, as ground lessor,
ground leased to BNPPLC, as ground lessee, that certain land more particularly
described in Annex A, attached hereto and incorporated herein by this reference
(herein the “Land”); and
     (2) Amended and Restated Lease Agreement (Building 8) dated as of
November 29, 2007 (as the same may have been modified, the “Sublease”), which
was the subject of that certain Short Form of Sublease, dated as of November 29,
2007, recorded in the Official Records on or about November 29, 2007 as
Instrument Number                      (the “Short Form of Sublease”), whereby
BNPPLC, as sublessor, leased to NAI, as sublessee, its ground leasehold interest
in the Land and all of the improvements located thereon (collectively the
“Subleased Premises”); and
     (3) Amended and Restated Purchase Agreement (Building 8) dated as of
November 29, 2007 (has the same may have been modified, the “Purchase
Agreement”), which was the subject of that certain Memorandum of Purchase
Agreement, dated as of November 29, 2007, recorded in the Official Records on or
about November 29, 2007 as Instrument Number                     .

 



--------------------------------------------------------------------------------



 



     (4) Amended and Restated Common Definitions and Provisions Agreement
(Building 8) dated as of November 29, 2007 Date (as the same may have been
modified, the “Common Definitions and Provisions Agreement”). As used in this
Agreement, capitalized terms defined in the Common Definitions and Provisions
Agreement and not otherwise defined in this Agreement are intended to have the
respective meanings assigned to them in the Common Definitions and Provisions
Agreement.
     B. BNPPLC and NAI now mutually wish to terminate the Ground Lease on the
terms and conditions more particularly herein set forth.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration the adequacy of which is
hereby acknowledges, the parties hereto agree as follows:
     1. Termination of Ground Lease. As of the Effective Date, BNPPLC hereby
surrenders all of its right title and interest in the Ground Lease unto NAI,
subject only to the “Permitted Encumbrances” described in Annex B attached
hereto and incorporated herein by this reference, and the Ground Lease is hereby
terminated. Notwithstanding anything to the contrary in this Agreement, BNPPLC
does, for itself and its successors, covenant, warrant and agree to defend the
title to the Land against claims and demands of any person claiming under or
through a Lien Removable by BNPPLC. Except as expressly set forth in the
preceding sentence, BNPPLC makes no warranty of title, express or implied.
     2. Acknowledgment of Reversion. BNPPLC also acknowledges and agrees that
because of the termination of the Ground Lease, all of BNPPLC’s right, title and
interest in and to the following property will revert to NAI and BNPPLC does
hereby forever relinquish, waive, and quitclaim unto NAI (subject to such
Permitted Encumbrances):

  A.   the Sublease;     B.   the Purchase Agreement;     C.   any pending or
future award made because of our condemnation affecting the Property or because
of any conveyance to be made in lieu thereof, and any unpaid proceeds of
insurance or claim or cause of action for damages, loss or injury to the
Subleased Premises; and     D.   all other property included within the
definition of “Property” as set forth in the Purchase Agreement;

provided, however, that excluded from this conveyance and reserved to BNPPLC are
any rights or privileges of BNPPLC under the following are expressly reserved
and retained by BNPPLC: (i) the indemnities set forth in the Sublease and the
Ground Lease, whether such rights are
Exhibit C-1 to Amended and Restated Purchase Agreement (Building 8) – Page 2

 



--------------------------------------------------------------------------------



 



presently known or unknown, including rights of BNPPLC to be indemnified against
environmental claims of third parties, as provided in the Ground Lease which may
not presently be known; and (ii) provision in the Sublease that establish the
right of BNPPLC to recover any accrued unpaid rent under the Sublease which may
be outstanding as of the date hereof; and (iii) agreements between BNPPLC and
BNPPLC’s Parent or any Participant, or any modification or extension thereof.
BNPPLC agrees to warrant and defend the title to the Subleased Premises as
herein assigned, against claims and demands of any person claiming under or
through a Lien Removable by BNPPLC relating to the Subleased Premises.
     3. “As Is” Reversion. Notwithstanding any contrary provisions contained
herein, NAI acknowledges that BNPPLC makes no representations or warranties of
any nature or kind, whether statutory, express or implied, with respect to
environmental matters or the physical condition of the Subleased Premises, and
NAI, by acceptance of this agreement, accepts the Subleased Premises “As Is,”
“Where Is,” and “With All Faults,” and without any such representation or
warranty by BNPPLC as to environmental matters, the physical condition of the
Subleased Premises, compliance with subdivision or platting requirements or
construction of any improvements. Without limiting the generality of the
foregoing, NAI hereby further acknowledges and agrees that warranties of
merchantability and fitness for a particular purpose are excluded from the
transactions contemplated by this Agreement, as are any warranties arising from
a course of dealing or usage of trade. NAI hereby assumes all risk and liability
(and agrees that BNPPLC will not be liability for any special, direct, indirect,
consequential, or other damages) resulting or arising from or relating to the
ownership, use, condition, location, maintenance, repair, or operation of the
Subleased Premises, except for damages proximately caused by (and attributed by
any applicable principles of comparative fault to) the “Established Misconduct”
of BNPPLC.
     4. Binding Effect. The terms, provisions, covenants, and conditions hereof
will be binding upon NAI and BNPPLC and their respective successors and assigns,
and any other party claiming through either of them, and will inure to the
benefit of NAI and BNPPLC and all transferees, mortgages, successors and
assigns.
     5. Miscellaneous. This Agreement and any other agreement relating hereto
and executed concurrently herewith represent the entire agreement of the parties
hereto with respect to the subject matter hereof and supersede any prior
negotiations and agreement between BNPPLC and NAI concerning the subject matter
hereof. No amendment or modification of this Agreement will be binding or valid
unless express in a writing executed by both parties hereto. This Agreement will
be governed by and construed in accordance with the laws of the State of
California without regard to conflict or choice of laws. Words in the singular
number will be held to include the plural and vice versa, unless the context
otherwise requires. This Agreement may be executed in counterparts, each of
which will be an original and all of which together will be a single
Exhibit C-1 to Amended and Restated Purchase Agreement (Building 8) – Page 3

 



--------------------------------------------------------------------------------



 



instrument.
[Signature pages follow.]
Exhibit C-1 to Amended and Restated Purchase Agreement (Building 8) – Page 4

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, BNPPLC and NAI have signed this Agreement Concerning Ground
Lease to be effective as of                     , 20___.

                      BNP PARIBAS LEASING CORPORATION, a
Delaware corporation                         By:                                
  Name:                                   Title:                          

            STATE OF                       )           )   SS   COUNTY OF
                       )      

On                     , 200___, before me
                                         , a Notary Public in and for the County
and State aforesaid, personally appeared
                                         , who is personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

     
WITNESS, my hand and official seal.
         
 
   

Exhibit C-1 to Amended and Restated Purchase Agreement (Building 8) – Page 5

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages to Agreement Concerning Ground Lease dated to
be effective as of                     , 20___.]

                      NETWORK APPLIANCE, INC., a Delaware
corporation                         By:                                   Name:
                                  Title:                          

            STATE OF                        )           )   SS   COUNTY OF
                       )      

On                     , 200___, before me
                                         , a Notary Public in and for the County
and State aforesaid, personally appeared
                                         , who is personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

     
WITNESS, my hand and official seal.
         
 
   

Exhibit C-1 to Amended and Restated Purchase Agreement (Building 8) – Page 6

 



--------------------------------------------------------------------------------



 



Annex A
Legal Description
[DRAFTING NOTE: TO THE EXTENT THAT THE “LAND” COVERED BY THE GROUND LEASE
CHANGES FROM TIME TO TIME AS PROVIDED THEREIN OR BECAUSE OF ADJUSTMENTS FOR
WHICH NAI REQUESTS BNPPLC’S CONSENT OR APPROVAL AS PROVIDED IN THE CLOSING
CERTIFICATE, SO TOO WILL THE DESCRIPTION OF THE LAND BELOW CHANGE. ANY SUCH
CHANGES WILL BE INCORPORATED INTO THE DESCRIPTION BELOW AND THIS “DRAFTING NOTE”
WILL BE DELETED BEFORE THE ASSIGNMENT TO WHICH THIS DESCRIPTION IS ATTACHED IS
ACTUALLY EXECUTED AND DELIVERED.]
Proposed Parcel 8, and (except to the extent within a different platted Parcel
as currently shown in the Map Records of the County of Santa Clara, California)
proposed Parcel 12, and the Additional Leased Premises as defined below,
(collectively, the “Building 8 Ground Lease Premises”) as shown on that certain
Vesting Tentative Parcel Map provided to BNP Paribas Leasing Corporation
(“BNPPLC”) by Network Appliance, Inc. (“NAI”) attached hereto and made a part
hereof (the “Tentative Map”), which has received preliminary approval from the
City of Sunnyvale, California, but not yet been filed for record in the office
of the recorder of the County of Santa Clara, State of California. As used
herein, “Additional Leased Premises” means the parking lots, driveways and other
areas shaded in gray on the Tentative Map attached hereto within the larger area
designated as Common Lot A (consisting of 30.46 Acres, more or less) on the
Tentative Map. The southern boundary of the Additional Leased Premises is a line
that runs North 75 degrees, 07 minutes, 58 seconds equidistant from the southern
boundary of Parcel 8 and the northern boundary of Parcel 7, both as shown on the
Tentative Map. The eastern boundary of the Additional Leased Premises runs along
the same line as the eastern boundary of Common Lot A, as shown on the Tentative
Map. The western boundary of the Additional Leased Premises runs along the same
line as the western boundary of Parcel 8 and Parcel 7, as shown on the Tentative
Map. The northern boundary of the Additional Leased Premises runs along the
center of an existing or proposed driveway which is situated between Parcel 8
and Parcel 9, as shown on the Tentative Map.
TOGETHER WITH, easements appurtenant to the Building 8 Ground Lease Premises as
described in Exhibit A attached to the Ground Lease.
Exhibit C-1 to Amended and Restated Purchase Agreement (Building 8) – Page 7

 



--------------------------------------------------------------------------------



 



(MAP) [f38790f3879030.gif]
Exhibit C-1 to Amended and Restated Purchase Agreement (Building 8) – Page 8

 



--------------------------------------------------------------------------------



 



Annex B
Permitted Encumbrances
[DRAFTING NOTE: BEFORE THIS AGREEMENT IS ACTUALLY EXECUTED AND DELIVERED BY
BNPPLC: ALL PERMITTED ENCUMBRANCES LISTED IN EXHIBIT B TO THE CLOSING
CERTIFICATE WILL BE SET OUT BELOW, IN ADDITION TO THE ITEMS ALREADY LISTED.
ALSO, IF ANY ENCUMBRANCES (OTHER THAN “LIENS REMOVABLE BY BNPPLC”) ARE
IDENTIFIED IN ADDITION TO THOSE DESCRIBED BELOW OR IN EXHIBIT B TO THE CLOSING
CERTIFICATE, SUCH ADDITIONAL ENCUMBRANCES WILL BE ADDED TO THE LIST BELOW. AFTER
SUCH ADJUSTMENTS ARE MADE, THIS “DRAFTING NOTE” WILL BE DELETED. THE ADDITIONAL
ENCUMBRANCES TO BE LISTED BELOW WOULD INCLUDE ANY NEW ENCUMBRANCES APPROVED BY
BNPPLC AS “PERMITTED ENCUMBRANCES” FROM TIME TO TIME OR BECAUSE OF NAI’s REQUEST
FOR BNPPLC’S CONSENT OR APPROVAL TO AN ADJUSTMENT.]
This conveyance is subject to all encumbrances not constituting a “Lien
Removable by BNPPLC” (as defined in the Amended and Restated Common Definitions
and Provisions Agreement), including the following matters to the extent the
same are still valid and in force:
1. Taxes and assessments for the year 200___and subsequent years, which are not
yet due and payable.
2. THE LIEN of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code,
resulting from changes of ownership or completion of construction on or after
the date hereof.
3. EASEMENT for the purposes stated herein and incidents thereto

        Purpose : Slope Easement   In favor of : City of Sunnyvale   Recorded :
October 9, 1964 in Book 6695, page 430, Official Records   Affects : Easterly 18
feet, as shown on a survey plat entitled ALTA/ACSM Land Title Survey for:
Network Appliance, 1345 Crossman Avenue, dated December 2, 1999, prepared by
Kier & Wright, Job No. 97208-16.

4. EASEMENT for the purposes stated herein and incidents thereto

        Purpose : Public utilities easement   In favor of : City of Sunnyvale

Exhibit C-1 to Amended and Restated Purchase Agreement (Building 8) – Page 9

 



--------------------------------------------------------------------------------



 



  Recorded October 9, 1964 in Book 6695, page 450, Official Records   Affects :
Easterly 7 feet, as shown on a survey plat entitled ALTA/ACSM Land Title Survey
for: Network Appliance, 1345 Crossman Avenue, dated December 2, 1999, prepared
by Kier & Wright, Job No. 97208-16.

5. Covenants, Conditions and Restrictions in the Declaration of Protective
Covenants — Moffett Industrial Park No. 2) recorded December 23, 1971 in Book
9640, page 443, Official Records; which provide that a violation thereof shall
not defeat or render invalid the lien of any Mortgage or Deed of Trust made in
good faith and for value. Said Covenants, Conditions and Restrictions do not
provide for reversion of title in the event of a breach thereof. Restrictions,
if any, based upon race, color, religion, sex, handicap, familial status, or
national origin are deleted, unless and only to the extent that said covenant
(a) is exempt under Chapter 42, Section 3607, of the United States Code, or
(b) related to handicap but does not discriminate against handicapped persons.
     ASSIGNMENT AND ASSUMPTION of the rights, powers, duties, obligations, and
reservations of Moffett Park Associates, in favor of The Prudential Insurance
Company of America, recorded February 8, 1977 in Book C583, page 685, Official
Records.
6. EASEMENT for the purposes stated herein and incidents thereto

        Purpose : Public utilities   Granted to : City of Sunnyvale   Recorded :
November 16, 1976 in Book C414, page 105, Official Records   Affects : Southerly
10 feet, as shown on a survey plat entitled ALTA/ACSM Land Title Survey for:
Network Appliance, 1345 Crossman Avenue, dated December 2, 1999, prepared by
Kier & Wright, Job No. 97208-16.

7. LIMITATIONS, covenants, restrictions, reservations, exceptions or terms, but
deleting any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c), contained in the document recorded
February 5, 1980 in Book F122, page 460, Official Records.

Exhibit C-1 to Amended and Restated Purchase Agreement (Building 8) – Page 10

 



--------------------------------------------------------------------------------



 



Exhibit C-2
Form of Assignment of Ground Lease and Improvements
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

              NAME:   [NAI or the Applicable Purchaser]    
ADDRESS:
           
ATTN:
           
CITY:
           
STATE:
           
Zip:
           

ASSIGNMENT OF GROUND LEASE AND IMPROVEMENTS
(Covering Improvements and Leasehold Estate in Land)
     BNP Paribas Leasing Corporation (“Assignor”), a Delaware corporation, for
and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration paid to Assignor by [NAI or the Applicable Purchaser] (hereinafter
called “Assignee”), the receipt and sufficiency of which are hereby
acknowledged, does hereby GRANT, SELL, CONVEY, ASSIGN and DELIVER to Assignee
(1) the leasehold estate created by an Amended and Restated Ground Lease
(Building 8) from NAI to Assignor dated as of November 29, 2007, which covers
the land described in Annex A attached hereto and hereby made a part hereof, and
(2) all other rights, titles and interests of Assignor in and to (a) such land,
(b) the buildings and other improvements situated on such land, (c) any fixtures
and other property affixed thereto and (d) the adjacent streets, alleys and
rights-of-way (all of the property interests conveyed hereby being hereinafter
collectively referred to as the “Property”); however, this conveyance is made by
Assignor and accepted by Assignee subject to the terms and conditions of the
aforementioned Ground Lease and to all zoning and other ordinances affecting the
Property, all general or special assessments due and payable after the date
hereof, all encroachments, variations in area or in measurements, boundary line
disputes, roadways and other matters not of record which would be disclosed by a
current survey and inspection of the Property, and the encumbrances listed in
Annex B attached hereto and made a part hereof (collectively, the “Permitted
Encumbrances”).
     TO HAVE AND TO HOLD the Property, together with all and singular the rights
and appurtenances thereto belonging unto Assignee, its successors and assigns,
forever, and Assignor does hereby bind Assignor and Assignor’s successors and
assigns to warrant and forever defend all and singular the said premises unto
Assignee, its successors and assigns against every person whomsoever lawfully
claiming, or to claim the same, or any part thereof by, through or under
Assignor, but not otherwise; subject, however, to the Permitted Encumbrances.
Except as expressly set forth in the preceding sentence, Assignor makes no
warranty of title, express or implied.

 



--------------------------------------------------------------------------------



 



     Assignor makes no representations or warranties of any nature or kind,
whether statutory, express or implied, with respect to environmental matters or
the physical condition of the Property, and Assignee, by acceptance of this
Assignment, accepts the Property “AS IS,” “WHERE IS,” “WITH ALL FAULTS” and
without any such representation or warranty by Assignor as to environmental
matters, the physical condition of the Property, compliance with subdivision or
platting requirements or construction of any improvements. Without limiting the
generality of the foregoing, by acceptance of this Assignment, Assignee hereby
further acknowledges and agrees that warranties of merchantability and fitness
for a particular purpose are excluded from the transaction contemplated by this
Assignment, as are any warranties arising from a course of dealing or usage of
trade.
     Assignee hereby assumes the obligations (including any personal
obligations) of Assignor, if any, created by or under, and agrees to be bound by
the terms and conditions of, the Permitted Encumbrances to the extent that the
same concern or apply to the land or improvements conveyed by this Assignment.
[Signature pages follow.]
Exhibit C-2 to Amended and Restated Purchase Agreement (Building 8) – Page 2

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor and Assignee have signed this Assignment to be
effective as of                     , 20___.

                      BNP PARIBAS LEASING CORPORATION, a
Delaware corporation  
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

                 
STATE OF                     
    )          
 
    )     SS    
COUNTY OF                     
    )          

On                     , 200___, before me
                                         , a Notary Public in and for the County
and State aforesaid, personally appeared
                                         , who is personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

     
WITNESS, my hand and official seal.
   
 
   
 
   

Exhibit C-2 to Amended and Restated Purchase Agreement (Building 8) – Page 3

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages to Assignment of Ground Lease and Improvements
dated to be effective as of                     , 20___.]
[NAI or the Applicable Purchaser]

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

                 
STATE OF                     
    )          
 
    )     SS    
COUNTY OF                     
    )          

On                     , 200___, before me
                                         , a Notary Public in and for the County
and State aforesaid, personally appeared
                                         , who is personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

     
WITNESS, my hand and official seal.
   
 
   
 
   

Exhibit C-2 to Amended and Restated Purchase Agreement (Building 8) – Page 4

 



--------------------------------------------------------------------------------



 



Annex A
LEGAL DESCRIPTION
[DRAFTING NOTE: TO THE EXTENT THAT THE “LAND” COVERED BY THE GROUND LEASE
CHANGES FROM TIME TO TIME AS PROVIDED THEREIN OR BECAUSE OF ADJUSTMENTS FOR
WHICH NAI REQUESTS BNPPLC’S CONSENT OR APPROVAL AS PROVIDED IN THE CLOSING
CERTIFICATE, SO TOO WILL THE DESCRIPTION OF THE LAND BELOW CHANGE. ANY SUCH
CHANGES WILL BE INCORPORATED INTO THE DESCRIPTION BELOW AND THIS “DRAFTING NOTE”
WILL BE DELETED BEFORE THE ASSIGNMENT TO WHICH THIS DESCRIPTION IS ATTACHED IS
ACTUALLY EXECUTED AND DELIVERED.]
Proposed Parcel 8, and (except to the extent within a different platted Parcel
as currently shown in the Map Records of the County of Santa Clara, California)
proposed Parcel 12, and the Additional Leased Premises as defined below,
(collectively, the “Building 8 Ground Lease Premises”) as shown on that certain
Vesting Tentative Parcel Map provided to BNP Paribas Leasing Corporation
(“BNPPLC”) by Network Appliance, Inc. (“NAI”) attached hereto and made a part
hereof (the “Tentative Map”), which has received preliminary approval from the
City of Sunnyvale, California, but not yet been filed for record in the office
of the recorder of the County of Santa Clara, State of California. As used
herein, “Additional Leased Premises” means the parking lots, driveways and other
areas shaded in gray on the Tentative Map attached hereto within the larger area
designated as Common Lot A (consisting of 30.46 Acres, more or less) on the
Tentative Map. The southern boundary of the Additional Leased Premises is a line
that runs North 75 degrees, 07 minutes, 58 seconds equidistant from the southern
boundary of Parcel 8 and the northern boundary of Parcel 7, both as shown on the
Tentative Map. The eastern boundary of the Additional Leased Premises runs along
the same line as the eastern boundary of Common Lot A, as shown on the Tentative
Map. The western boundary of the Additional Leased Premises runs along the same
line as the western boundary of Parcel 8 and Parcel 7, as shown on the Tentative
Map. The northern boundary of the Additional Leased Premises runs along the
center of an existing or proposed driveway which is situated between Parcel 8
and Parcel 9, as shown on the Tentative Map.
TOGETHER WITH, easements appurtenant to the Building 8 Ground Lease Premises as
described in Exhibit A attached to the Ground Lease.
Exhibit C-2 to Amended and Restated Purchase Agreement (Building 8) – Page 5

 



--------------------------------------------------------------------------------



 



(MAP) [f38790f3879031.gif]
Exhibit C-2 to Amended and Restated Purchase Agreement (Building 8) – Page 6

 



--------------------------------------------------------------------------------



 



Annex B
Permitted Encumbrances
[DRAFTING NOTE: BEFORE THIS ASSIGNMENT IS ACTUALLY EXECUTED AND DELIVERED BY
BNPPLC: ALL PERMITTED ENCUMBRANCES LISTED IN EXHIBIT B TO THE CLOSING
CERTIFICATE WILL BE SET OUT BELOW, IN ADDITION TO THE ITEMS ALREADY LISTED.
ALSO, IF ANY ENCUMBRANCES (OTHER THAN “LIENS REMOVABLE BY BNPPLC”) ARE
IDENTIFIED IN ADDITION TO THOSE DESCRIBED BELOW OR IN EXHIBIT B TO THE CLOSING
CERTIFICATE, SUCH ADDITIONAL ENCUMBRANCES WILL BE ADDED TO THE LIST BELOW. AFTER
SUCH ADJUSTMENTS ARE MADE, THIS “DRAFTING NOTE” WILL BE DELETED. THE ADDITIONAL
ENCUMBRANCES TO BE LISTED BELOW WOULD INCLUDE ANY NEW ENCUMBRANCES APPROVED BY
BNPPLC AS “PERMITTED ENCUMBRANCES” FROM TIME TO TIME OR BECAUSE OF NAI’s REQUEST
FOR BNPPLC’S CONSENT OR APPROVAL TO AN ADJUSTMENT.]
     This conveyance is subject to all encumbrances not constituting a “Lien
Removable by BNPPLC” (as defined in the Amended and Restated Common Definitions
and Provisions Agreement (Building 8) incorporated by reference into the Amended
and Restated Lease Agreement (Building 8) referenced in the last item of the
list below), including the following matters to the extent the same are still
valid and in force:
1. Taxes and assessments for the year 200___ and subsequent years, which are not
yet due and payable.
2. THE LIEN of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code,
resulting from changes of ownership or completion of construction on or after
the date hereof.
3. EASEMENT for the purposes stated herein and incidents thereto

       
 
Purpose
  : Slope Easement
 
In favor of
  : City of Sunnyvale
 
Recorded
  : October 9, 1964 in Book 6695, page 430, Official Records
 
Affects
  : Easterly 18 feet, as shown on a survey plat entitled ALTA/ACSM Land Title
Survey for : Network Appliance, 1345 Crossman Avenue, dated December 2, 1999,
prepared by Kier & Wright, Job No. 97208-16.

4. EASEMENT for the purposes stated herein and incidents thereto
Exhibit C-2 to Amended and Restated Purchase Agreement (Building 8) – Page 7

 



--------------------------------------------------------------------------------



 



       
 
Purpose
  : Public utilities easement
 
In favor of
  : City of Sunnyvale
 
Recorded
  : October 9, 1964 in Book 6695, page 450, Official Records
 
Affects
  : Easterly 7 feet, as shown on a survey plat entitled ALTA/ACSM Land Title
Survey for : Network Appliance, 1345 Crossman Avenue, dated December 2, 1999,
prepared by Kier & Wright, Job No. 97208-16.

5. Covenants, Conditions and Restrictions in the Declaration of Protective
Covenants — Moffett Industrial Park No. 2) recorded December 23, 1971 in Book
9640, page 443, Official Records; which provide that a violation thereof shall
not defeat or render invalid the lien of any Mortgage or Deed of Trust made in
good faith and for value. Said Covenants, Conditions and Restrictions do not
provide for reversion of title in the event of a breach thereof. Restrictions,
if any, based upon race, color, religion, sex, handicap, familial status, or
national origin are deleted, unless and only to the extent that said covenant
(a) is exempt under Chapter 42, Section 3607, of the United States Code, or
(b) related to handicap but does not discriminate against handicapped persons.
     ASSIGNMENT AND ASSUMPTION of the rights, powers, duties, obligations, and
reservations of Moffett Park Associates, in favor of The Prudential Insurance
Company of America, recorded February 8, 1977 in Book C583, page 685, Official
Records.
6. EASEMENT for the purposes stated herein and incidents thereto

       
 
Purpose
  : Public utilities
 
In favor of
  : City of Sunnyvale
 
Recorded
  : November 16, 1976 in Book C414, page 105, Official Records
 
Affects
  : Southerly 10 feet, as shown on a survey plat entitled ALTA/ACSM Land Title
Survey for : Network Appliance, 1345 Crossman Avenue, dated December 2, 1999,
prepared by Kier & Wright, Job No. 97208-16.

7. LIMITATIONS, covenants, restrictions, reservations, exceptions or terms, but
deleting any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c), contained in the document recorded
February 5, 1980 in Book F122, page 460, Official Records.
Exhibit C-2 to Amended and Restated Purchase Agreement (Building 8) – Page 8

 



--------------------------------------------------------------------------------



 



Exhibit C-3
BILL OF SALE AND ASSIGNMENT
     Reference is made to: (1) that certain Amended and Restated Purchase
Agreement (Building 8) dated as of November 29, 2007, (the “Purchase Agreement”)
between BNP Paribas Leasing Corporation (“Assignor”), a Delaware corporation,
and Network Appliance, Inc. , a Delaware corporation, and (2) that certain
Amended and Restated Lease Agreement dated as of November 29, 2007 (the “Lease”)
between Assignor, as landlord, and Network Appliance, Inc. , a Delaware
corporation, as tenant. (Capitalized terms used and not otherwise defined in
this document are intended to have the meanings assigned to them in the Amended
and Restated Common Definitions and Provisions Agreement (Building 8)
incorporated by reference into both the Purchase Agreement and Lease.)
     As contemplated by the Purchase Agreement, Assignor hereby sells, transfers
and assigns unto [NAI or the Applicable Purchaser], a                     
(“Assignee”), all of Assignor’s right, title and interest in and to the
following property, if any, to the extent such property is assignable:

       
 
(a)
  the Lease;  
 
(b)
  any pending or future award made because of any condemnation affecting the
Property or because of any conveyance to be made in lieu thereof, and any unpaid
award for damage to the Property and any unpaid proceeds of insurance or claim
or cause of action for damage, loss or injury to the Property; and  
 
(c)
  all other personal or intangible property included within the definition of
“Property” as set forth in the Purchase Agreement, including but not limited to
any of the following transferred to Assignor by the tenant pursuant to
Paragraph 6 of the Lease or otherwise acquired by Assignor, at the time of the
execution and delivery of the Lease and Purchase Agreement or thereafter, by
reason of Assignor’s status as the owner of any interest in the Property:
(1) any goods, equipment, furnishings, furniture, chattels and tangible personal
property of whatever nature that are located on the Property and all renewals or
replacements of or substitutions for any of the foregoing; (ii) the rights of
Assignor, existing at the time of the execution of the Lease and Purchase
Agreement or thereafter arising, under Permitted Encumbrances; and (iii) any
general intangibles, other permits, licenses, franchises, certificates, and
other rights and privileges related to the Property that Assignee would have
acquired if Assignee had itself acquired the interest of Assignor in and to the
Property instead of Assignor.

Provided, however, excluded from this conveyance and reserved to Assignor are
any rights or privileges of Assignor under the following: (1) the indemnities
set forth in the Construction Agreement, the Lease and the Ground Lease, whether
such rights are presently known or unknown, including rights of the Assignor to
be indemnified against environmental claims of

 



--------------------------------------------------------------------------------



 



third parties as provided in the Construction Agreement and the Lease which may
not presently be known, all of which indemnities will survive the deliver of
this Bill of Sale and Assignment and other documents required by the Purchase
Agreement, (2) provisions in the Lease that establish the right of Assignor to
recover any accrued unpaid rent under the Lease which may be outstanding as of
the date hereof, (3) agreements between Assignor and Assignor’s Parent or any
Participant, or (4) any other instrument being delivered to Assignor
contemporaneously herewith pursuant to the Purchase Agreement. [Drafting Note:
The following sentence will be included unless the Property is being sold to NAI
or an Affiliate pursuant to subparagraph 2(A)(1), 3(A) or 3(B) of the Purchase
Agreement: Also excluded from this conveyance and reserved to Assignor are
(i) the right to retain Escrowed Proceeds, if any, that consist of condemnation
or insurance proceeds resulting from a Pre-completion Force Majeure Event, and
(ii) any right to receive future payments of any such condemnation or insurance
proceeds.]
     Assignor does for itself and its successors covenant and agree to warrant
and defend the title to the property assigned herein against the just and lawful
claims and demands of any person claiming under or through a Lien Removable by
Assignor, but not otherwise.
     Assignee hereby assumes and agrees to keep, perform and fulfill Assignor’s
obligations, if any, relating to any permits or contracts (including the Lease),
under which Assignor has rights being assigned herein.
[Signature pages follow.]
Exhibit C-3 to Amended and Restated Purchase Agreement (Building 8) – Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have signed this Bill of Sale and
Assignment to be effective as of                     , 20___.

                      BNP PARIBAS LEASING CORPORATION,
a Delaware corporation  
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

                 
STATE OF                     
    )          
 
    )     SS    
COUNTY OF                     
    )          

On                     , 200___, before me
                                         , a Notary Public in and for the County
and State aforesaid, personally appeared
                                         , who is personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

     
WITNESS, my hand and official seal.
   
 
   
 
   

Exhibit C-3 to Amended and Restated Purchase Agreement (Building 8) – Page 3

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages to Bill of Sale and Assignment dated to be
effective as of                     , 20___.]
[NAI or the Applicable Purchaser]

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

                 
STATE OF                     
    )          
 
    )     SS    
COUNTY OF                     
    )          

On                       , 200___, before me                             
              , a Notary Public in and for the County and State aforesaid,
personally appeared                                          , who is personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity and that by his/her
signature on such instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

     
WITNESS, my hand and official seal.
   
 
   
 
   

Exhibit C-3 to Amended and Restated Purchase Agreement (Building 8) – Page 4

 



--------------------------------------------------------------------------------



 



Exhibit C-4
ACKNOWLEDGMENT OF DISCLAIMER
OF REPRESENTATIONS AND WARRANTIES
     THIS ACKNOWLEDGMENT OF DISCLAIMER OF REPRESENTATIONS AND WARRANTIES (this
“Certificate”) is made as of                     , ___, by [NAI or the
Applicable Purchaser], a                                          (“Assignee”).
     Contemporaneously with the execution of this Certificate, BNP Paribas
Leasing Corporation (“Assignor”), a Delaware corporation, is executing and
delivering to Assignee (1) an Assignment of Ground Lease and Improvements, and
(2) a Bill of Sale and Assignment (the foregoing documents and any other
documents to be executed in connection therewith are herein called the
“Conveyancing Documents” and any of the properties, rights or other matters
assigned, transferred or conveyed pursuant thereto are herein collectively
called the “Subject Property”).
     Notwithstanding any provision contained in the Conveyancing Documents to
the contrary, Assignee acknowledges that Assignor makes no representations or
warranties of any nature or kind, whether statutory, express or implied, with
respect to environmental matters or the physical condition of the Subject
Property, and Assignee, by acceptance of the Conveyancing Documents, accepts the
Subject Property “AS IS,” “WHERE IS,” “WITH ALL FAULTS” and without any such
representation or warranty by Grantor as to environmental matters, the physical
condition of the Subject Property, compliance with subdivision or platting
requirements or construction of any improvements. Without limiting the
generality of the foregoing, Assignee hereby further acknowledges and agrees
that warranties of merchantability and fitness for a particular purpose are
excluded from the transaction contemplated by the Conveyancing Documents, as are
any warranties arising from a course of dealing or usage of trade. Assignee
hereby assumes all risk and liability (and agrees that Assignor will not be
liable for any special, direct, indirect, consequential, or other damages)
resulting or arising from or relating to the ownership, use, condition,
location, maintenance, repair, or operation of the Subject Property, except for
damages proximately caused by (and attributed by any applicable principles of
comparative fault to) the Established Misconduct of Assignor. As used in the
preceding sentence, “Established Misconduct” is intended to have, and be limited
to, the meaning given to it in the Amended and Restated Common Definitions and
Provisions Agreement (Building 8) incorporated by reference into the Amended and
Restated Purchase Agreement (Building 8) dated as of November 29, 2007 between
Assignor and Network Appliance, Inc., pursuant to which Amended and Restated
Purchase Agreement Assignor is delivering the Conveyancing Documents.
     The provisions of this Certificate will be binding on Assignee, its
successors and assigns and any other party claiming through Assignee. Assignee
hereby acknowledges that Assignor is entitled to rely and is relying on this
Certificate.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



Exhibit C-4 to Amended and Restated Purchase Agreement (Building 8) – Page 2

 



--------------------------------------------------------------------------------



 



IN WITNESS WHERE OF, Assignor and Assignee have signed this Bill of Sale and
Assignment to be effective as of                     , 20___.
[NAI or the Applicable Purchaser]

         
By:
       
Name:
       
Title:
       

                 
STATE OF                     
    )          
 
    )     SS    
COUNTY OF                     
    )          

On                       , 200___, before me                           
                 , a Notary Public in and for the County and State aforesaid,
personally appeared                                          , who is personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity and that by his/her
signature on such instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

     
WITNESS, my hand and official seal.
   
 
   
 
   

Exhibit C-4 to Amended and Restated Purchase Agreement (Building 8) – Page 3

 



--------------------------------------------------------------------------------



 



Exhibit D
SECRETARY’S CERTIFICATE
     The undersigned, [Secretary or Assistant Secretary] of BNP Paribas Leasing
Corporation (“BNPPLC”), a Delaware corporation, hereby certifies as follows:
     1. That he is the duly, elected, qualified and acting Secretary [or
Assistant Secretary] of the Corporation and has custody of the corporate
records, minutes and corporate seal.
     2. That the following named persons have been properly designated, elected
and assigned to the office in BNPPLC as indicated below; that such persons hold
such office at this time and that the specimen signature appearing beside the
name of such officer is his or her true and correct signature.
[The following blanks must be completed with the names and signatures of the
officers who will be signing the Sale Closing Documents on behalf of BNPPLC.]

         
Name
  Title   Signature
 
       
 
       
 
       
 
       

     3. That the resolutions attached hereto and made a part hereof were duly
adopted by the Board of Directors of BNPPLC in accordance with BNPPLC’s Articles
of Incorporation and Bylaws. Such resolutions have not been amended, modified or
rescinded and remain in full force and effect.
     IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of
the Corporation on this                     , day of
                                        , 20         .
 
[signature and title]

 



--------------------------------------------------------------------------------



 



CORPORATE RESOLUTIONS OF
BNP PARIBAS LEASING CORPORATION
[DRAFTING NOTE: INSERT HERE COPIES OF RESOLUTIONS ADOPTED BY THE BOARD OF
DIRECTORS OF BNPPLC SUFFICIENT TO AUTHORIZE THE DELIVERY OF SALE CLOSING
DOCUMENTS. SUCH RESOLUTIONS MAY BE AS FOLLOWS:
     WHEREAS, pursuant to that certain Amended and Restated Purchase Agreement
(Building 8) (herein called the “Purchase Agreement”) dated as of November 29,
2007, by and between BNP Paribas Leasing Corporation (“BNPPLC”) and Network
Appliance, Inc. (“NAI”) , BNPPLC agreed to sell and Purchaser agreed to purchase
or cause the Applicable Purchaser (as defined in the Purchase Agreement) to
purchase the Corporation’s interest in the property (the “Property”) located in
Santa Clara County, California, more particularly described therein.
     NOW THEREFORE, BE IT RESOLVED, that the Board of Directors of BNPPLC, in
its best business judgment, deems it in the best interest of BNPPLC and its
shareholders that BNPPLC convey the Property to NAI or the Applicable Purchaser
pursuant to and in accordance with the terms of the Purchase Agreement.
     RESOLVED FURTHER, that the proper officers of BNPPLC, and each of them, are
hereby authorized and directed in the name and on behalf of BNPPLC to cause
BNPPLC to fulfill its obligations under the Purchase Agreement.
     RESOLVED FURTHER, that the proper officers of BNPPLC, and each of them, are
hereby authorized and directed to take or cause to be taken any and all actions
and to prepare or cause to be prepared and to execute and deliver any and all
deeds, assignments and other documents, instruments and agreements that are
necessary, advisable or appropriate, in such officer’s sole and absolute
discretion, to carry out the intent and to accomplish the purposes of the
foregoing resolutions. ]
Exhibit D to Amended and Restated Purchase Agreement (Building 8) – Page 2

 



--------------------------------------------------------------------------------



 



Exhibit E
CERTIFICATION OF NON-FOREIGN STATUS
          Section 1445 of the Internal Revenue Code provides that a transferee
of a U.S. real property interest must withhold tax if the transferor is a
foreign person. Sections 18805, 18815 and 26131 of the California Revenue and
Taxation Code, as amended, provide that a transferee of a California real
property interest must withhold income tax if the transferor is a nonresident
seller.
     To inform [NAI or the Applicable Purchaser] (“Transferee”) that withholding
of tax is not required upon the disposition of a U.S. real property interest by
BNP PARIBAS LEASING CORPORATION (“Transferor”), a Delaware corporation, the
undersigned hereby certifies the following on behalf of Transferor:
1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2. Transferor is not a disregarded entity (as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations);
3. Transferor’s U.S. employer identification number is 75-2252918; and
4. Transferor’s office address is:
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Transferor understands that this Certification of Non-Foreign Status may be
disclosed to the Internal Revenue Service by Transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this Certification of
Non-Foreign Status and to the best of my knowledge and belief it is true,
correct and complete, and I further declare that I have authority to sign this
document on behalf of the Transferor.
     Dated:                     , 20___.

                       
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit F
Notice of Election to Terminate the Supplemental Payment Obligation
and Irrevocable Release and Waiver of the Right to Purchase
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
     Re: Amended and Restated Purchase Agreement (Building 8) dated as of
November 29, 2007 (the “Purchase Agreement”), between Network Appliance, Inc.
(“NAI”), a Delaware corporation, and BNP Paribas Leasing Corporation (“BNPPLC”),
a Delaware corporation
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Purchase Agreement referenced above. This letter will
constitute a notice given pursuant to subparagraph 6(B) of the Purchase
Agreement. As provided in that subparagraph, NAI irrevocably elects to terminate
the Supplemental Payment Obligation effective immediately, subject only to the
conditions described below. In addition, NAI irrevocably waives and releases its
rights to purchase or cause an Affiliate of NAI to purchase the Property granted
to it by the Purchase Agreement. Because of (but without limiting) such waiver
and release, the Purchase Option is terminated and so are all rights of NAI
under subparagraphs 2(A) and 3(A) of the Purchase Agreement.
     NAI acknowledges that this notice will not be effective to terminate the
Supplemental Payment Obligation if it is not received by BNPPLC prior to the
Completion Date.
     NAI also acknowledges that even if no prior 97-10/Meltdown Event has
occurred, the delivery of this notice is in and of itself a 97-10/Meltdown Event
under and as defined in the Construction Agreement. Therefore, after receipt of
this notice BNPPLC will be entitled to demand and receive a 97-10/Prepayment, if
BNPPLC has not already done so, on and subject to the terms and conditions of
Paragraph 9 of the Construction Agreement. Further, if NAI fails to make a
97-10/Permitted Prepayment required by the Construction Agreement, BNPPLC may
exercise the Put Option as provided in subparagraph 3(B) of the Purchase
Agreement.
     NAI also acknowledges that its right to terminate the Supplemental Payment
Obligation is subject to the condition precedent that: (1) NAI must have given
(and not rescinded) a Notice of NAI’s Intent to Terminate as provided in the
Construction Agreement, or (2) BNPPLC must

 



--------------------------------------------------------------------------------



 



have given any FOCB Notice as provided in the Construction Agreement.
Accordingly, if neither of the notices described in the preceding sentence have
been given, the Supplemental Payment Obligation will not terminate by reason of
this notice.
     Finally, NAI acknowledges that because the delivery of this notice
constitutes a 97-10/Meltdown Event, BNPPLC will have the right at any time for
any reason or no reason to terminate the Lease by notice to NAI.

                      NETWORK APPLIANCE, INC., a Delaware
corporation  
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

[cc all Participants]
Exhibit F to Amended and Restated Purchase Agreement (Building 8) – Page 2

 